EXHIBIT 10-2

 

$600,000,000

 

THREE-YEAR

CREDIT AGREEMENT

 

dated as of

 

June 30, 2004

 

among

 

Duke Capital LLC,

 

The Banks Listed Herein,

 

JPMorgan Chase Bank,

as Administrative Agent

 

and

 

Wachovia Bank, National Association,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. Morgan Securities Inc. and

Wachovia Capital Markets, LLC

 

Joint Lead Arrangers and

Joint Bookrunners

 

ABN Amro Bank, N.V.,

Barclays Bank PLC and

Citicorp USA, Inc.

 

Documentation Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE


--------------------------------------------------------------------------------

    ARTICLE 1          DEFINITIONS     

Section 1.01.

  Definitions    1

Section 1.02.

  Accounting Terms and Determinations    11

Section 1.03.

  Types of Borrowings    11     ARTICLE 2          THE CREDITS     

Section 2.01.

  Commitments to Lend    11

Section 2.02.

  Notice of Borrowings    12

Section 2.03.

  Notice to Banks; Funding of Loans    13

Section 2.04.

  Registry; Notes    14

Section 2.05.

  Maturity of Loans; Effect of Cash Collateralization of Letters of Credit    14

Section 2.06.

  Interest Rates    15

Section 2.07.

  Fees    16

Section 2.08.

  Optional Termination or Reduction of Commitments    16

Section 2.09.

  Method of Electing Interest Rates    17

Section 2.10.

  Mandatory Termination of Commitments    18

Section 2.11.

  Optional Prepayments    18

Section 2.12.

  General Provisions as to Payments    18

Section 2.13.

  Funding Losses    19

Section 2.14.

  Computation of Interest and Fees    19

Section 2.15.

  Letters of Credit    20

Section 2.16.

  Regulation D Compensation    24     ARTICLE 3          CONDITIONS     

Section 3.01.

  Effectiveness    24

Section 3.02.

  Borrowings and Issuance of Letters of Credit    26     ARTICLE 4         
REPRESENTATIONS AND WARRANTIES     

Section 4.01.

  Organization and Power    26

Section 4.02.

  Company and Governmental Authorization; No Contravention    26

Section 4.03.

  Binding Effect    27

Section 4.04.

  Financial Information    27

Section 4.05.

  Regulation U    27

 



--------------------------------------------------------------------------------

Section 4.06.

  Litigation    28

Section 4.07.

  Compliance with Laws    28

Section 4.08.

  Taxes    28

Section 4.09.

  Public Utility Holding Company Act    28     ARTICLE 5          COVENANTS     

Section 5.01.

  Information    29

Section 5.02.

  Payment of Taxes    30

Section 5.03.

  Maintenance of Property; Insurance    31

Section 5.04.

  Maintenance of Existence    31

Section 5.05.

  Compliance with Laws    31

Section 5.06.

  Books and Records    31

Section 5.07.

  Maintenance of Ownership of Principal Subsidiaries    32

Section 5.08.

  Negative Pledge    32

Section 5.09.

  Consolidations, Mergers and Sales of Assets    33

Section 5.10.

  Use of Proceeds    34

Section 5.11.

  Transactions with Affiliates    34

Section 5.12.

  Indebtedness/Capitalization Ratio    34

Section 5.13.

  Interest Coverage Ratio    34     ARTICLE 6          DEFAULTS     

Section 6.01.

  Events of Default    35

Section 6.02.

  Notice of Default    37

Section 6.03.

  Cash Cover    37     ARTICLE 7          THE ADMINISTRATIVE AGENT     

Section 7.01.

  Appointment and Authorization    37

Section 7.02.

  Administrative Agent and Affiliates    37

Section 7.03.

  Action by Administrative Agent    37

Section 7.04.

  Consultation with Experts    38

Section 7.05.

  Liability of Administrative Agent    38

Section 7.06.

  Indemnification    38

Section 7.07.

  Credit Decision    38

Section 7.08.

  Successor Administrative Agent    39

Section 7.09.

  Administrative Agent’s Fee    39

Section 7.10.

  Other Agents    39     ARTICLE 8          CHANGE IN CIRCUMSTANCES     

Section 8.01.

  Basis for Determining Interest Rate Inadequate or Unfair    39

 

ii



--------------------------------------------------------------------------------

Section 8.02.

  Illegality    40

Section 8.03.

  Increased Cost and Reduced Return    40

Section 8.04.

  Taxes    42

Section 8.05.

  Base Rate Loans Substituted for Affected Euro-Dollar Loans    44

Section 8.06.

  Substitution of Bank; Termination Option    45     ARTICLE 9         
MISCELLANEOUS     

Section 9.01.

  Notices    46

Section 9.02.

  No Waivers    46

Section 9.03.

  Expenses; Indemnification    46

Section 9.04.

  Sharing of Set-offs    47

Section 9.05.

  Amendments and Waivers    47

Section 9.06.

  Successors and Assigns    47

Section 9.07.

  Collateral    49

Section 9.08.

  Confidentiality    49

Section 9.09.

  Governing Law; Submission to Jurisdiction    50

Section 9.10.

  Counterparts; Integration    50

Section 9.11.

  WAIVER OF JURY TRIAL    50

Section 9.12.

  USA Patriot Act    50

 

PRICING SCHEDULE

 

SCHEDULE I -

  Duke Capital LLC Credit Facilities (Being Replaced by this Agreement and the
Related Agreement)

SCHEDULE 1.01-

  Existing Letters of Credit

EXHIBIT A -

  Note

EXHIBIT B-1 -

  Opinion of Associate General Counsel of the Borrower

EXHIBIT B-2 -

  Opinion of Special Counsel for the Borrower

EXHIBIT C -

  Opinion of Davis Polk & Wardwell, Special Counsel for the Agents

EXHIBIT D -

  Assignment and Assumption Agreement

EXHIBIT E -

  Extension Agreement

EXHIBIT F -

  Notice of Issuance

EXHIBIT G -

  Approved Form of Letter of Credit

 

iii



--------------------------------------------------------------------------------

THREE-YEAR

CREDIT AGREEMENT

 

THREE-YEAR CREDIT AGREEMENT dated as of June 30, 2004 among DUKE CAPITAL LLC,
the BANKS listed on the signature pages hereof, JPMORGAN CHASE BANK, as
Administrative Agent, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication
Agent.

 

The parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

 

“Additional Bank” means any financial institution that becomes a Bank for
purposes hereof in connection with the replacement of a Bank pursuant to Section
8.06.

 

“Administrative Agent” means JPMorgan Chase Bank in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Bank.

 

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, “Affiliate” means an Affiliate of the Borrower.

 

“Agent” means any of the Administrative Agent, the Syndication Agent or the
Documentation Agents.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Approved Officer” means the president, a vice president, the treasurer, an
assistant treasurer or the controller of the Borrower or such other
representative of the Borrower as may be designated by any one of the foregoing
with the consent of the Administrative Agent.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Additional Bank, each Assignee which becomes a Bank pursuant
to Section 9.06(c), and their respective successors. Each reference herein to a
“Bank” shall, unless the context otherwise requires, include each Issuing Bank
in such capacity.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

 

“Borrower” means Duke Capital LLC, a Delaware limited liability company, and its
successors.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Commitment” means (i) with respect to each Bank listed on the signature pages
hereof (other than Bank One, NA, which is acting only as an Issuing Bank and
shall have no Commitment hereunder), the amount set forth opposite the name of
such Bank on the signature pages hereof, and (ii) with respect to each
Additional Bank or Assignee which becomes a bank pursuant to Sections 8.06 and
9.06(c), the amount of the Commitment thereby assumed by it, in each case as
such amount may from time to time be reduced pursuant to Section 2.08, 2.10,
8.06 or 9.06(c) or increased pursuant to Section 8.06 or 9.06(c).

 

“Commitment Termination Date” means, for each Bank, June 30, 2007, as such date
may be extended from time to time with respect to such Bank pursuant to Section
2.01(c) or, if such day is not a Euro-Dollar Business Day, the next preceding
Euro-Dollar Business Day.

 

2



--------------------------------------------------------------------------------

“Consolidated Capitalization” means the sum of (i) Consolidated Indebtedness,
(ii) consolidated members’ equity as would appear on a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries prepared in accordance
with generally accepted accounting principles, (iii) the aggregate liquidation
preference of preferred member or other similar preferred or priority equity
interests (other than preferred member or other similar preferred or priority
equity interests subject to mandatory redemption or repurchase) of the Borrower
and its Consolidated Subsidiaries upon involuntary liquidation, (iv) the
aggregate outstanding amount of all Equity Preferred Securities and (v) minority
interests as would appear on a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries prepared in accordance with generally accepted
accounting principles.

 

“Consolidated EBITDA” means, for any period, with respect to the Borrower and
its Consolidated Subsidiaries, an amount equal to Consolidated Net Income for
such period plus, to the extent deducted in determining Consolidated Net Income
for such period, the aggregate amount of (i) taxes based on or measured by
income, (ii) Interest Expense, (iii) depreciation and amortization expense, (iv)
non-cash losses resulting from asset or goodwill impairment and (v) non-cash
losses resulting from asset sales.

 

“Consolidated Indebtedness” means, at any date, all Indebtedness of Borrower and
its Consolidated Subsidiaries determined on a consolidated basis in accordance
with generally accepted accounting principles.

 

“Consolidated Interest Coverage Ratio” means the ratio of (i) Consolidated
EBITDA for each period of four consecutive fiscal quarters, commencing with the
four quarters ending March 31, 2004, to (ii) Interest Expense for such period.

 

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries for such period determined in accordance with
generally accepted accounting principles; provided, however, Consolidated Net
Income shall not include (i) extraordinary gains or extraordinary losses, (ii)
the cumulative effect of a change in accounting principles and (iii) any
unrealized net margin recognized in operating income, all as reported in the
Borrower’s consolidated statement(s) of income for the relevant period(s)
prepared in accordance with generally accepted accounting principles.

 

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

 

“Continuing LC Issuer” means each Issuing Bank, other than Bank One, NA.

 

3



--------------------------------------------------------------------------------

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Documentation Agent” means each of ABN Amro Bank, N.V., Barclays Bank PLC and
Citicorp USA, Inc., in its capacity as a documentation agent in connection with
the credit facility provided under this Agreement.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or, with respect to any Letter of Credit
issued or to be issued in the State of North Carolina, in the State of North
Carolina are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

 

“Equity Preferred Securities” means any securities, however denominated, (i)
issued by the Borrower or any Consolidated Subsidiary of the Borrower, (ii) that
are not subject to mandatory redemption or the underlying securities, if any, of
which are not subject to mandatory redemption, (iii) that are perpetual or
mature no less than 20 years from the date of issuance, (iv) the indebtedness
issued in connection with which, including any guaranty, is subordinated in
right of payment to the unsecured and unsubordinated indebtedness of the issuer
of such indebtedness or guaranty and (v) the terms of which permit the deferral
of interest or distributions thereon to date occurring after the first
anniversary of the later of (A) the Commitment Termination Date and (B) the
“Commitment Termination Date” under the Related Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

4



--------------------------------------------------------------------------------

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Internal Revenue Code.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

 

“Euro-Dollar Margin” means the applicable rate per annum determined in
accordance with the Pricing Schedule.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of a London Interbank Offered Rate.

 

“Euro-Dollar Reference Banks” means the principal London offices of JPMorgan
Chase Bank and Wachovia Bank, National Association.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.16.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Existing Credit Agreements” means the credit facilities identified in Schedule
I hereto, as amended and in effect on the Effective Date.

 

“Existing LC Issuers” means Bank One, NA and Wachovia Bank, National
Association, provided that Bank One, NA shall not be deemed an Existing LC
Issuer upon the expiration, termination or cancellation of all the Existing
Letters of Credit issued by Bank One, NA.

 

“Existing Letters of Credit” means the letters of credit issued by the Existing
LC Issuers before the date hereof and listed on Schedule 1.01 attached hereto.

 

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

 

5



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank (or its successor as
Administrative Agent) on such day on such transactions as determined by the
Administrative Agent.

 

“Final Maturity Date” means, for each Bank, the first anniversary of its
Commitment Termination Date or, if such day is not a Euro-Dollar Business Day,
the next preceding Euro-Dollar Business Day.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans having the
same Interest Period at such time; provided that, if a Loan of any particular
Bank is converted to or made as a Base Rate Loan pursuant to Article 8, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been if it had not been so converted or made.

 

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or repurchases of
preferred stock or member interests or other preferred or priority equity
interests and (ix) any obligations of such Person

 

6



--------------------------------------------------------------------------------

(in the nature of principal or interest) in respect of acceptances or similar
obligations issued or created for the account of such Person.

 

“Interest Expense” means interest expense as would appear on a consolidated
statement of income of the Borrower and its Consolidated Subsidiaries prepared
in accordance with generally accepted accounting principles.

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, nine or twelve,
months thereafter, as the Borrower may elect in such notice; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Euro-Dollar Business Day of a calendar month;

 

provided further that: (x) no Interest Period applicable to any Loan of any Bank
which begins before such Bank’s Commitment Termination Date may end after such
Bank’s Commitment Termination Date; and (y) no Interest Period applicable to any
Loan of any Bank may end after such Bank’s Final Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be.

 

“Issuing Bank” means (i) each Existing LC Issuer and (ii) any other Bank that
may agree to issue letters of credit hereunder, in each case as issuer of a
Letter of Credit hereunder.

 

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
the Issuing Bank in accordance with Section 2.15 and each Existing Letter of
Credit.

 

7



--------------------------------------------------------------------------------

“Letter of Credit Liabilities” means, for any Bank and at any time, such Bank’s
ratable participation in the sum of (x) the amounts then owing by the Borrower
in respect of amounts drawn under Letters of Credit and (y) the aggregate amount
then available for drawing under all Letters of Credit.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

“Loan” means a Loan made by a Bank pursuant to Section 2.01(a) or 2.01(b);
provided that, if any loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

 

“Material Debt” means Indebtedness of the Borrower or any of its Material
Subsidiaries in an aggregate principal amount exceeding $150,000,000.

 

“Material Plan” has the meaning set forth in Section 6.01(i).

 

“Material Subsidiary” means at any time any Subsidiary of the Borrower that is a
“significant subsidiary” (as such term is defined on the Effective Date in
Regulation S-X of the Securities and Exchange Commission (17 CFR 210.1-02(w)),
but treating all references therein to the “registrant” as references to the
Borrower); provided, however, in no event shall Duke Energy Field Services, LLC
be deemed a Material Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Notes” means promissory notes of the Borrower, in the form required by Section
2.04, evidencing the obligation of the Borrower to repay the Loans, and “Note”
means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(b).

 

“Notice of Issuance” has the meaning set forth in Section 2.15(c).

 

8



--------------------------------------------------------------------------------

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank in New York City from time to time as its Prime Rate. Each change in the
Prime Rate shall be effective from and including the day such change is publicly
announced.

 

“Principal Subsidiary” means each of Texas Eastern Transmission Limited
Partnership, Algonquin Gas Transmission Company, PanEnergy Corp, Westcoast
Energy Inc. and their respective successors.

 

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.15 to reimburse the Issuing
Banks for amounts paid by the Issuing Banks in respect of any one or more
drawings under Letters of Credit.

 

“Related Agreement” means the 364-Day Credit Agreement dated as of the date
hereof among the Borrower, the banks and other financial institutions and Agents
from time to time parties thereto, as amended and in effect from time to time.

 

9



--------------------------------------------------------------------------------

“Required Banks” means at any time Banks (i) having at least 51% of the sum of
the aggregate amount of the Commitments or (ii) if all the Commitments shall
have been terminated, holding at least 51% of the sum of the aggregate unpaid
principal amount of the Loans and the aggregate Letter of Credit Liabilities.

 

“Revolving Credit Loan” means a loan made or to be made by a Bank pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Revolving Credit Loan” shall refer to the combined principal amount
resulting from such combination or to each of the separate principal amounts
resulting from such subdivision, as the case may be.

 

“Revolving Credit Period” means, with respect to any Bank, the period from and
including the Effective Date to but not including its Commitment Termination
Date.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Substantial Assets” means assets sold or otherwise disposed of in a single
transaction or a series of related transactions representing 25% or more of the
consolidated assets of the Borrower and its Consolidated Subsidiaries, taken as
a whole.

 

“Syndication Agent” means Wachovia Bank, National Association, in its capacity
as syndication agent for the Banks hereunder, and its successors in such
capacity.

 

“Term Loan” means a loan made or to be made by a Bank pursuant to Section
2.01(b); provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Term Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such

 

10



--------------------------------------------------------------------------------

Plan exceeds (ii) the fair market value of all Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

 

“Utilization” has the meaning set forth in the Pricing Schedule.

 

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Banks.

 

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article 2
on a single date and for a single Interest Period. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Loans).

 

ARTICLE 2

THE CREDITS

 

Section 2.01. Commitments to Lend. (a) Revolving Credit Loans. During its
Revolving Credit Period, each Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make loans to the Borrower pursuant to this
subsection from time to time in amounts such that the aggregate principal amount
of Revolving Credit Loans by such Bank, together with its Letter of Credit
Liabilities, at any one time outstanding shall not exceed the amount of its
Commitment. Each Borrowing under this subsection shall be in an aggregate
principal amount of $10,000,000 or any larger multiple of $1,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.02(b)) and shall be made from the several Banks ratably in
proportion to their respective Commitments in effect on the date of Borrowing;
provided that, if the Interest Period selected by the Borrower for a Borrowing
would otherwise end after the Commitment Termination Dates of some but not all
Banks, the Borrower may in its Notice of Borrowing elect not to borrow from
those Banks whose Commitment Termination Dates fall prior to the end of such
Interest Period. Within the foregoing limits, the Borrower may borrow under this
subsection (a), or to the extent permitted by Section 2.11, prepay Loans and
reborrow at any time during the Revolving Credit Periods under this subsection
(a).

 

11



--------------------------------------------------------------------------------

(b) Term Loans. Each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make a loan to the Borrower on its Commitment
Termination Date in an amount such that the principal amount of the Term Loan by
such Bank, together with its Letter of Credit Liabilities, shall not exceed its
Commitment; provided that no Bank shall be obligated to make a loan pursuant to
this subsection if any Commitment is extended on such date pursuant to Section
2.01(c). Each Borrowing under this Section 2.01(b) shall be made from the
several Banks having the same Commitment Termination Date ratably in proportion
to their respective Commitments.

 

(c) Extension of Commitments. The Borrower may, upon not less than 45 days but
no earlier than 60 days notice prior to the then current Commitment Termination
Dates to the Administrative Agent (which shall notify each Bank of receipt of
such request), propose to extend the Commitment Termination Dates for an
additional one-year period measured from the Commitment Termination Dates then
in effect. Each Bank shall endeavor to respond to such request, whether
affirmatively or negatively (such determination in the sole discretion of such
Bank), by notice to the Borrower and the Administrative Agent not more than 45
days nor less than 28 days prior to such Bank’s Commitment Termination Date.
Subject to the execution by the Borrower, the Administrative Agent and such
Banks of a duly completed Extension Agreement in substantially the form of
Exhibit E, the Commitment Termination Date applicable to the Commitment of each
Bank so affirmatively notifying the Borrower and the Administrative Agent shall
be extended for the period specified above; provided that no Commitment
Termination Date of any Bank shall be extended unless Banks having Commitments
in an aggregate amount equal to at least the greater of (i) 66 2/3% in aggregate
amount of the Commitments in effect at the time any such extension is requested
and (ii) the sum of the aggregate principal amount of the Loans outstanding at
such time plus the aggregate amount of the Letter of Credit Liabilities at such
time, after giving effect to any repayment of Loans and/or termination of
Letters of Credit on such date, shall have elected so to extend their
Commitments. Any Bank which does not give such notice to the Borrower and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Bank shall terminate on its Commitment
Termination Date determined without giving effect to such requested extension.
The Borrower may, in accordance with Section 8.06, designate another bank or
other financial institution (which may be, but need not be, an extending Bank)
to replace a non-extending Bank.

 

Section 2.02. Notice of Borrowings. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. (New York City
time) on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:

 

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

 

12



--------------------------------------------------------------------------------

(b) the aggregate amount of such Borrowing;

 

(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate; and

 

(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

 

Section 2.03. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.

 

(b) Not later than 1:00 P.M. (New York City time) on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section) make available its share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address specified in or pursuant to Section 9.01. Unless the Administrative
Agent determines that any applicable condition specified in Article 3 has not
been satisfied, the Administrative Agent will make the funds so received from
the Banks available to the Borrower at the Administrative Agent’s aforesaid
address.

 

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.03 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and, if such Bank shall not have made
such payment within two Domestic Business Days of demand therefor, the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing for purposes of this Agreement.

 

(d) The failure of any Bank to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder

 

13



--------------------------------------------------------------------------------

to make a Loan on the date of such Borrowing, but no Bank shall be responsible
for the failure of any other Bank to make a Loan to be made by such other Bank.

 

Section 2.04. Registry; Notes. (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Bank,
each Loan made by such Bank and each repayment of any Loan made by such Bank.
Any such recordation by the Administrative Agent on the Register shall be
conclusive, absent manifest error. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s obligations
hereunder.

 

(b) The Borrower hereby agrees that, promptly upon the request of any Bank at
any time, the Borrower shall deliver to such Bank a duly executed Note, in
substantially the form of Exhibit A hereto, payable to the order of such Bank
and representing the obligation of the Borrower to pay the unpaid principal
amount of the Loans made to the Borrower by such Bank, with interest as provided
herein on the unpaid principal amount from time to time outstanding.

 

(c) Each Bank shall record the date, amount and maturity of each Loan made by it
and the date and amount of each payment of principal made by the Borrower with
respect thereto, and each Bank receiving a Note pursuant to this Section, if
such Bank so elects in connection with any transfer or enforcement of its Note,
may endorse on the schedule forming a part thereof appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding; provided that the failure of such Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Notes. Such Bank is hereby irrevocably authorized by the Borrower so
to endorse its Note and to attach to and make a part of its Note a continuation
of any such schedule as and when required.

 

Section 2.05. Maturity of Loans; Effect of Cash Collateralization of Letters of
Credit. (a) Each Revolving Credit Loan made by any Bank shall mature, and the
principal amount thereof shall be due and payable together with accrued interest
thereon, on the Commitment Termination Date of such Bank.

 

(b) The Term Loan of each Bank shall mature, and the principal amount thereof
shall be due and payable, together with accrued interest thereon, on the Final
Maturity Date.

 

(c) If any provision of any debt instrument or other agreement or instrument
binding upon the Borrower, including without limitation this Agreement, would be
contravened by any deposit required to cash collateralize any letter of credit
obligations under any other debt instrument or other agreement or instrument,
the Borrower shall either (x) obtain a waiver of such provision, (y) prepay the
debt incurred under such debt instrument and terminate such debt instrument or
(z) make other arrangements satisfactory to the Required Banks; it being
understood and agreed that the risk of any such contravention shall be borne

 

14



--------------------------------------------------------------------------------

solely by the Borrower and not by the Banks and shall in no event constitute a
defense available to the Borrower for nonperformance of its obligations
hereunder.

 

Section 2.06. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day. Such interest shall be payable quarterly in arrears on each Quarterly
Payment Date, at maturity and on the date of termination of the Commitments in
their entirety. Any overdue principal of or overdue interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 1% plus the Base Rate for such day.

 

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Page 3750 of the Telerate Service Company (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of the Telerate Service, as may be nominated by the British Bankers’
Association for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) as of 11:00 A.M. (London time)
two Euro-Dollar Business Days prior to the commencement of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not so available at such time for any
reason, then the “London Interbank Offered Rate” for such Interest Period shall
be the average (rounded upward, if necessary, to the next higher 1/16 of 1%) of
the respective rates per annum at which deposits in dollars are offered to each
of the Euro-Dollar Reference Banks in the London interbank market at
approximately 11:00 A.M. (London time) two Euro-Dollar Business Days before the
first day of such Interest Period in an amount approximately equal to the
principal amount of the Loan of such Euro-Dollar Reference Bank to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period. If any Euro-Dollar Reference Bank does not furnish a timely quotation,
the Administrative Agent shall determine the relevant interest rate on the basis
of the quotation furnished by the remaining Euro-Dollar Reference Bank or, if
none of such quotations is available on a timely basis, the provisions of
Section 8.01 shall apply.

 

(c) Any overdue principal of or overdue interest on any Euro-Dollar Loan shall
bear interest, payable on demand, for each day from and including the

 

15



--------------------------------------------------------------------------------

date payment thereof was due to but excluding the date of actual payment, at a
rate per annum equal to the sum of 1% plus the higher of (i) the sum of the
Euro-Dollar Margin for such day plus the London Interbank Offered Rate
applicable to such Loan at the date such payment was due and (ii) the Base Rate
for such day.

 

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks by telecopy, telex or cable of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error unless the Borrower raises an objection thereto within
five Domestic Business Days after receipt of such notice.

 

Section 2.07. Fees. (a) Facility Fee. The Borrower shall pay to the
Administrative Agent for the account of each Bank a facility fee at the Facility
Fee Rate (determined daily in accordance with the Pricing Schedule). Such
facility fee shall accrue (i) from and including the Effective Date to but
excluding such Bank’s Commitment Termination Date, on the daily average
aggregate amount of such Bank’s Commitment (whether used or unused) and (ii)
from and including such Bank’s Commitment Termination Date to but excluding the
date such Bank’s Loans and Letter of Credit Liabilities shall be repaid in their
entirety, on the daily average aggregate outstanding principal amount of such
Bank’s Loans and Letter of Credit Liabilities.

 

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
(i) for the account of the Banks ratably a letter of credit fee accruing daily
on the aggregate amount then available for drawing under all outstanding Letters
of Credit at a rate per annum equal to the then applicable Euro-Dollar Margin
and (ii) for the account of each Issuing Bank a letter of credit fronting fee
accruing daily on the aggregate amount then available for drawing under all
Letters of Credit issued by such Issuing Bank at a rate per annum of 0.125% (or
such other rate as may be mutually agreed from time to time by the Borrower and
such Issuing Bank).

 

(c) Payments. Accrued fees under this Section for the account of any Bank shall
be payable quarterly in arrears on each Quarterly Payment Date and (i) upon such
Bank’s Commitment Termination Date and Final Maturity Date (and, if later, the
date the Loans and Letter of Credit Liabilities of such Bank shall be repaid in
their entirety) or (ii) in the case of accrued fees with respect to the Existing
Letters of Credit issued by Bank One, NA, upon the expiration, termination or
cancellation of the last of such Existing Letters of Credit.

 

Section 2.08. Optional Termination or Reduction of Commitments. The Borrower
may, upon at least three Domestic Business Days’ notice to the Administrative
Agent, (i) terminate the Commitments at any time, if no Loans or Letter of
Credit Liabilities are outstanding at such time, or (ii) ratably reduce from
time to time by an aggregate amount of $10,000,000 or any larger multiple of

 

16



--------------------------------------------------------------------------------

$1,000,000 the aggregate amount of the Commitments in excess of the aggregate
outstanding principal amount of the Loans and Letter of Credit Liabilities.

 

Section 2.09. Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8 and the
last sentence of this subsection (a)), as follows:

 

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

 

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.13 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $10,000,000 or any larger multiple of $1,000,000.

 

(b) Each Notice of Interest Rate Election shall specify:

 

(i) the Group of Loans (or portion thereof) to which such notice applies;

 

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
2.09(a) above;

 

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

 

17



--------------------------------------------------------------------------------

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

 

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to subsection 2.09(a) above, the Administrative Agent shall
notify each Bank of the contents thereof and such notice shall not thereafter be
revocable by the Borrower. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Group of Loans, the
Borrower shall be deemed to have elected that such Group of Loans be converted
to Base Rate Loans as of the last day of such Interest Period.

 

(d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.02.

 

Section 2.10. Mandatory Termination of Commitments. The Commitment of each Bank
shall terminate on such Bank’s Commitment Termination Date, and any Revolving
Credit Loans of such Bank then outstanding (together with accrued interest
thereon) shall be due and payable on such date.

 

Section 2.11. Optional Prepayments. (a) The Borrower may (i) upon notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) on any
Domestic Business Day prepay on such Domestic Business Day any Group of Base
Rate Loans and (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) prepay any
Group of Euro-Dollar Loans, in each case in whole at any time, or from time to
time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment and together with any additional
amounts payable pursuant to Section 2.13. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Banks included in such Group
or Borrowing.

 

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

 

Section 2.12. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 1:00 P.M. (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Administrative
Agent at its address referred to in Section 9.01 and without

 

18



--------------------------------------------------------------------------------

reduction by reason of any set-off, counterclaim or deduction of any kind. The
Administrative Agent will promptly distribute to each Bank in like funds its
ratable share of each such payment received by the Administrative Agent for the
account of the Banks. Whenever any payment of principal of, or interest on, the
Base Rate Loans or Letter of Credit Liabilities or of fees shall be due on a day
which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

 

Section 2.13. Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
Base Rate Loan or continued as a Euro-Dollar Loan for a new Interest Period
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or if the Borrower fails to borrow,
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Bank in accordance with Section 2.03(a), 2.09(c) or 2.11(b), the Borrower
shall reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank shall have delivered to the
Borrower a certificate setting forth in reasonable detail the calculation of the
amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

 

Section 2.14. Computation of Interest and Fees. Interest based on the Base Rate
and facility fees hereunder shall be computed on the basis of a year of

 

19



--------------------------------------------------------------------------------

365 days (or 366 days in a leap year) and paid for the actual number of days
elapsed (including the first day but excluding the last day). All other interest
and Letter of Credit fees shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day).

 

Section 2.15. Letters of Credit. (a) On the date hereof, without further action
by any party hereto, each Existing LC Issuer shall be deemed to have granted to
each Bank, and each Bank shall be deemed to have acquired from each Existing LC
Issuer, a participation in each Existing Letter of Credit issued by such
Existing LC Issuer, equal to such Bank’s proportionate share of the related
Letter of Credit Liabilities. Such participations shall be on all the same terms
and conditions as participations granted under this Section 2.15 in all the
other Letters of Credit issued or to be issued hereunder.

 

(b) Subject to the terms and conditions hereof, each Continuing LC Issuer agrees
to issue Letters of Credit hereunder from time to time before its Commitment
Termination Date upon the request of the Borrower; provided that, immediately
after each Letter of Credit is issued, the aggregate amount of the Letter of
Credit Liabilities plus the aggregate outstanding amount of all Loans shall not
exceed the aggregate amount of the Commitments. Upon the date of issuance by the
Continuing LC Issuer of a Letter of Credit, the Continuing LC Issuer shall be
deemed, without further action by any party hereto, to have sold to each Bank,
and each Bank shall be deemed, without further action by any party hereto, to
have purchased from the Continuing LC Issuer, a participation in such Letter of
Credit and the related Letter of Credit Liabilities in the proportion its
Commitment bears to the aggregate Commitments; provided that if the scheduled
Commitment Termination Date of a Bank falls prior to the expiry date of a Letter
of Credit then outstanding and the Commitments of the other Banks are extended
on such date in accordance with Section 2.01(c), such Bank’s participation in
such Letter of Credit shall terminate on its Commitment Termination Date, and
the participations of the other Banks therein shall be redetermined pro rata in
proportion to their Commitments after giving effect to the termination of the
Commitment of such former Bank; and provided, further that, in the event that
the Commitments of the other Banks are not extended in accordance with Section
2.01(c), then such Bank’s participation in all Letters of Credit shall remain at
the level existing prior to the proposed extension, regardless of whether the
expiry of any such Letters of Credit extends beyond such Bank’s Commitment
Termination Date.

 

(c) The Borrower shall give the Continuing LC Issuer notice at least three
Domestic Business Days prior to the requested issuance of a Letter of Credit,
or, in the case of the Continuing LC Issuer’s Existing Letters of Credit (or
Letters of Credit substantially in the form of the Continuing LC Issuer’s
Existing Letters of Credit) or Letters of Credit substantially in the form of
Exhibit G, at least one Business Day prior to the requested issuance of such
Letter of Credit, specifying the date such Letter of Credit is to be issued and
describing the terms

 

20



--------------------------------------------------------------------------------

of such Letter of Credit (such notice, including any such notice given in
connection with the extension of a Letter of Credit, a “Notice of Issuance”),
substantially in the form of Exhibit F, appropriately completed. Upon receipt of
a Notice of Issuance, the Continuing LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Bank of the contents thereof and of the amount of such Bank’s participation in
such Letter of Credit. The issuance by the Continuing LC Issuer of each Letter
of Credit shall, in addition to the conditions precedent set forth in Article 3,
be subject to the conditions precedent that such Letter of Credit shall be
denominated in U.S. dollars and shall be in such form and contain such terms as
shall be reasonably satisfactory to the Continuing LC Issuer. Unless otherwise
notified by the Administrative Agent, the Continuing LC Issuer may, but shall
not be required to, conclusively presume that all conditions precedent set forth
in Article 3 have been satisfied. The Borrower shall also pay to each Issuing
Bank for its own account issuance, drawing, amendment and extension charges in
the amounts and at the times as agreed between the Borrower and such Issuing
Bank. Except for non-substantive amendments to any Letter of Credit for the
purpose of correcting errors or ambiguities or to allow for administrative
convenience (which amendments each Issuing Bank may make in its discretion with
the consent of the Borrower), the amendment, extension or renewal of any Letter
of Credit shall be deemed to be an issuance of such Letter of Credit. If any
Letter of Credit contains a provision pursuant to which it is deemed to be
automatically renewed unless notice of termination is given by the Issuing Bank
of such Letter of Credit, the Issuing Bank shall timely give notice of
termination if (i) as of close of business on the seventeenth day prior to the
last day upon which the Issuing Bank’s notice of termination may be given to the
beneficiaries of such Letter of Credit, the Issuing Bank has received a notice
of termination from the Borrower or a notice from the Administrative Agent that
the conditions to issuance of such Letter of Credit have not been satisfied,
(ii) the renewed Letter of Credit would have a term not permitted by subsection
(d) below or (iii) such Letter of Credit is an Existing Letter of Credit issued
by Bank One, NA.

 

(d) No Letter of Credit shall have a term extending or extendible beyond the
first anniversary of the Commitment Termination Date of the applicable Issuing
Bank.

 

(e) Upon receipt from the beneficiary of any applicable Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Bank as to the amount to be paid as a result of such
demand or drawing and the payment date. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Bank for any
amounts paid by the Issuing Bank upon any drawing under any Letter of Credit
without presentment, demand, protest or other formalities of any kind. All such
amounts paid by the Issuing Bank and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum

 

21



--------------------------------------------------------------------------------

equal to the Base Rate for such day plus, if such amount remains unpaid for more
than two Domestic Business Days, 1%. In addition, each Bank will pay to the
Administrative Agent, for the account of the applicable Issuing Bank,
immediately upon such Issuing Bank’s demand at any time during the period
commencing after such drawing until reimbursement therefor in full by the
Borrower, an amount equal to such Bank’s ratable share of such drawing (in
proportion to its participation therein), together with interest on such amount
for each day from the date of the Issuing Bank’s demand for such payment (or, if
such demand is made after 12:00 Noon (New York City time) on such date, from the
next succeeding Domestic Business Day) to the date of payment by such Bank of
such amount at a rate of interest per annum equal to the Federal Funds Rate and,
if such amount remains unpaid for more than five Domestic Business Days after
the Issuing Bank’s demand for such payment, at a rate of interest per annum
equal to the Base Rate plus 1%. The Issuing Bank will pay to each Bank ratably
all amounts received from the Borrower for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Bank has made payment to the Issuing Bank in respect of such Letter
of Credit pursuant hereto.

 

(f) The obligations of the Borrower and each Bank under subsection 2.15(e) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including without limitation the following circumstances:

 

(i) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Banks (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

 

(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

 

(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Bank of a draft or certificate that
does not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Bank to make such payment shall not have been the
result of its willful misconduct or gross negligence; or

 

22



--------------------------------------------------------------------------------

(v) any other act or omission to act or delay of any kind by any Bank (including
the Issuing Bank), the Administrative Agent or any other Person or any other
event or circumstance whatsoever that might, but for the provisions of this
subsection (v), constitute a legal or equitable discharge of the Borrower’s or
the Bank’s obligations hereunder.

 

(g) The Borrower hereby indemnifies and holds harmless each Bank (including the
Issuing Bank) and the Administrative Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which such Bank or the
Administrative Agent may incur (including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the Issuing Bank may incur
by reason of or in connection with (i) the failure of any other Bank to fulfill
or comply with its obligations to such Issuing Bank hereunder (but nothing
herein contained shall affect any rights the Borrower may have against such
defaulting Bank) or (ii) any litigation arising with respect to this Agreement
(whether or not the Issuing Bank shall prevail in such litigation)), and none of
the Banks (including the Issuing Bank) nor the Administrative Agent nor any of
their officers or directors or employees or agents shall be liable or
responsible, by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including
without limitation any of the circumstances enumerated in subsection 2.15(f)
above, as well as (i) any error, omission, interruption or delay in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise, (ii)
any loss or delay in the transmission of any document required in order to make
a drawing under a Letter of Credit and (iii) any consequences arising from
causes beyond the control of the Issuing Bank, including, without limitation,
any government acts or any other circumstances whatsoever, in making or failing
to make payment under such Letter of Credit; provided that the Borrower shall
not be required to indemnify the Issuing Bank for any claims, damages, losses,
liabilities, costs or expenses, and the Borrower shall have a claim for direct
(but not consequential) damage suffered by it, to the extent found by a court of
competent jurisdiction to have been caused by (x) the willful misconduct or
gross negligence of the Issuing Bank in determining whether a request presented
under any Letter of Credit complied with the terms of such Letter of Credit or
(y) the Issuing Bank’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of the Letter of Credit. Nothing in this subsection 2.15(g) is intended to limit
the obligations of the Borrower under any other provision of this Agreement. To
the extent the Borrower does not indemnify the Issuing Bank as required by this
subsection, the Banks agree to do so ratably in accordance with their
Commitments.

 

(h) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article 7 (other than Sections 7.08 and 7.09) with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with

 

23



--------------------------------------------------------------------------------

Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 7
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided herein with respect to the Issuing Bank.

 

Section 2.16. Regulation D Compensation. In the event that a Bank is required to
maintain reserves of the type contemplated by the definition of “Euro-Dollar
Reserve Percentage”, such Bank may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at least three Euro-Dollar
Business Days prior to each date on which interest is payable on the Euro-Dollar
Loans of the amount then due it under this Section. Each such notification shall
be accompanied by such information as the Borrower may reasonably request.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

 

ARTICLE 3

CONDITIONS

 

Section 3.01. Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):

 

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in

 

24



--------------------------------------------------------------------------------

form satisfactory to it of telegraphic, telecopy, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party);

 

(b) receipt by the Administrative Agent of (i) an opinion of an associate
general counsel of the Borrower, substantially in the form of Exhibit B-1 hereto
and (ii) an opinion of Robinson, Bradshaw & Hinson, P.A., special counsel for
the Borrower, substantially in the form of Exhibit B-2 hereto, and, in each
case, covering such additional matters relating to the transactions contemplated
hereby as the Required Banks may reasonably request;

 

(c) receipt by the Administrative Agent of an opinion of Davis Polk & Wardwell,
special counsel for the Agents, substantially in the form of Exhibit C hereto
and covering such additional matters relating to the transactions contemplated
hereby as the Required Banks may reasonably request;

 

(d) receipt by the Administrative Agent of a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of the
Borrower, dated the Effective Date, to the effect set forth in clauses (c) and
(d) of Section 3.02;

 

(e) receipt by the Administrative Agent of all documents it may have reasonably
requested prior to the date hereof relating to the existence of the Borrower,
the limited liability company authority for and the validity of this Agreement
and the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

 

(f) receipt by the Administrative Agent of evidence satisfactory to it of the
payment of all principal of and interest on any loans outstanding under, and all
accrued commitment fees under, the Existing Credit Agreements and the
cancellation or the expiration of any letter of credit issued thereunder; and

 

(g) receipt by the Administrative Agent for the account of the Banks of
participation fees as heretofore mutually agreed by the Borrower and the
Administrative Agent;

 

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
June 30, 2004. The Administrative Agent shall promptly notify the Borrower and
the Banks of the Effective Date, and such notice shall be conclusive and binding
on all parties hereto. The Borrower and the Banks party to the Existing Credit
Agreements, comprising the “Required Banks” as defined therein, hereby agree
that (i) the commitments of the lenders under the Existing Credit Agreements
shall terminate in their entirety immediately and automatically upon the
effectiveness of this Agreement, without further action by any party to the
Existing Credit Agreements, (ii) all accrued fees under the Existing Credit
Agreements shall be due and payable at such time and (iii) subject to the
funding loss indemnities in the Existing Credit Agreements, the Borrower may
prepay any

 

25



--------------------------------------------------------------------------------

and all loans outstanding thereunder on the date of effectiveness of this
Agreement.

 

Section 3.02. Borrowings and Issuance of Letters of Credit. The obligation of
any Bank to make a Loan on the occasion of any Borrowing and the obligation of
the Issuing Bank to issue (or renew or extend the term of) any Letter of Credit
is subject to the satisfaction of the following conditions:

 

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or receipt by the Issuing Bank of a Notice of Issuance as required
by Section 2.15(c), as the case may be;

 

(b) the fact that, immediately after such Borrowing or issuance of such Letter
of Credit, the sum of the aggregate outstanding principal amount of the Loans
and the aggregate amount of Letter of Credit Liabilities will not exceed the
aggregate amount of the Commitments;

 

(c) the fact that, immediately after such Borrowing or issuance of such Letter
of Credit, no Default shall have occurred and be continuing; and

 

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement (except the representations and warranties set forth in
Sections 4.04(c) and 4.06) shall be true on and as of the date of such Borrowing
or issuance of such Letter of Credit.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
as to the facts specified in clauses (b), (c) and (d) of this Section.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

Section 4.01. Organization and Power. The Borrower is duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and is duly
qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Subsidiaries, considered as a whole.

 

Section 4.02. Company and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s limited liability company

 

26



--------------------------------------------------------------------------------

powers, have been duly authorized by all necessary limited liability company
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of formation
or limited liability company agreement of the Borrower or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Material Subsidiaries.

 

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and each Note, if and when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general principles of equity.

 

Section 4.04. Financial Information. (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2003 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the fiscal year then ended, reported on by Deloitte &
Touche, copies of which have been delivered to each of the Banks by using the
Borrower’s IntraLinks site, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

 

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of March 31, 2004 and the related unaudited
consolidated statements of income and cash flows for the three months then
ended, copies of which have been delivered to each of the Banks by using the
Borrower’s IntraLinks site, fairly present, in conformity with generally
accepted accounting principles applied on a basis consistent with the financial
statements referred to in subsection (a) of this Section, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and changes in financial
position for such three-month period (subject to normal year-end adjustments and
the absence of footnotes).

 

(c) Since December 31, 2003, there has been no material adverse change in the
business, financial position or results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

Section 4.05. Regulation U. The Borrower and its Material Subsidiaries are not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) and no proceeds of any Borrowing or
issuance of Letters of Credit by the Borrower will be used to

 

27



--------------------------------------------------------------------------------

purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock. Not more than 25% of the value of
the assets of the Borrower and its Material Subsidiaries is represented by
margin stock.

 

Section 4.06. Litigation. Except as disclosed in the reports referred to in
Section 4.04, there is no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official which would be likely to be decided adversely to Borrower or
such Subsidiary and, as a result, have a material adverse effect upon the
business, consolidated financial position or results of operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, or which in
any manner draws into question the validity of this Agreement or any Note.

 

Section 4.07. Compliance with Laws. The Borrower and each Material Subsidiary is
in compliance in all material respects with all applicable laws, ordinances,
rules, regulations and requirements of governmental authorities (including,
without limitation, ERISA and Environmental Laws) except where (i)
non-compliance would not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

Section 4.08. Taxes. The Borrower and its Material Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Material Subsidiary except (i) where nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Subsidiaries, considered as a whole, or (ii)
where the same are contested in good faith by appropriate proceedings. The
charges, accruals and reserves on the books of the Borrower and its Material
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

 

Section 4.09. Public Utility Holding Company Act. The Borrower is not a holding
company subject to the registration requirements of the Public Utility Holding
Company Act of 1935, as amended.

 

28



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

 

The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any amount payable hereunder remains unpaid or any Letter of Credit Liabilities
remain outstanding:

 

Section 5.01. Information. The Borrower will deliver to each of the Banks:

 

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on in a manner consistent
with the requirements of the Securities and Exchange Commission by Deloitte &
Touche or other independent public accountants of nationally recognized
standing;

 

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of the Borrower’s
previous fiscal year, all certified (subject to normal year-end adjustments) as
to fairness of presentation, generally accepted accounting principles and
consistency by an Approved Officer of the Borrower;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
of the Borrower (i) setting forth in reasonable detail the calculations required
to establish whether the Borrower was in compliance with the requirements of
Section 5.12 and 5.13 on the date of such financial statements and (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

 

(d) within five days after any officer of the Borrower with responsibility
relating thereto obtains knowledge of any Default, if such Default is then
continuing, a certificate of an Approved Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

 

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan

 

29



--------------------------------------------------------------------------------

administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or (vii) fails to make any payment or contribution to any
Material Plan or makes any amendment to any Material Plan which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and

 

(g) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Bank, may reasonably request.

 

Information required to be delivered pursuant to these Sections 5.01(a), 5.01(b)
and 5.01(e) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Banks that such information has been posted on
the Securities and Exchange Commission website on the Internet at
sec.gov/edaux/searches.htm, on the Borrower’s IntraLinks site at intralinks.com
or at another website identified in such notice and accessible by the Banks
without charge; provided that (i) such notice may be included in a certificate
delivered pursuant to Section 5.01(c) and such notice or certificate shall also
be deemed to have been delivered upon being posted to the Borrower’s IntraLinks
site and (ii) the Borrower shall deliver paper copies of the information
referred to in Sections 5.01(a), 5.01(b) and 5.01(e) to any Bank which requests
such delivery.

 

Section 5.02. Payment of Taxes. The Borrower will pay and discharge, and will
cause each Material Subsidiary to pay and discharge, at or before maturity, all
their tax liabilities, except where (i) nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Subsidiaries, considered as a whole, or (ii)
the same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Material Subsidiary to maintain, in accordance
with generally accepted accounting principles, appropriate reserves for the
accrual of any of the same.

 

30



--------------------------------------------------------------------------------

Section 5.03. Maintenance of Property; Insurance. (a) The Borrower will keep,
and will cause each Material Subsidiary to keep, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.

 

(b) The Borrower will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of the Borrower or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against by companies
of established repute engaged in the same or a similar business; provided that
self-insurance by the Borrower or any such Material Subsidiary shall not be
deemed a violation of this covenant to the extent that companies engaged in
similar businesses self-insure; and will furnish to the Banks, upon request from
the Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

 

Section 5.04. Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect their respective corporate or
other legal existence and their respective rights, privileges and franchises
material to the normal conduct of their respective businesses; provided that
nothing in this Section 5.04 shall prohibit the termination of any right,
privilege or franchise of the Borrower or any Material Subsidiary or of the
corporate or other legal existence of any Material Subsidiary or the change in
form of organization of the Borrower or any Material Subsidiary if the Borrower
in good faith determines that such termination or change is in the best interest
of the Borrower, is not materially disadvantageous to the Banks and, in the case
of a change in the form of organization of the Borrower, the Administrative
Agent has consented thereto.

 

Section 5.05. Compliance with Laws. The Borrower will comply, and cause each
Material Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, ERISA and Environmental Laws) except
where (i) noncompliance would not have a material adverse effect on the
business, financial position or results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

Section 5.06. Books and Records. The Borrower will keep, and will cause each
Material Subsidiary to keep, proper books of record and account in which full,
true and correct entries shall be made of all financial transactions in relation
to its business and activities in accordance with its customary practices; and
will permit, and will cause each Material Subsidiary to permit, representatives
of any Bank at such Bank’s expense (accompanied by a representative of the
Borrower, if the Borrower so desires) to visit any of their respective
properties, to examine any of their respective books and records and to discuss
their respective

 

31



--------------------------------------------------------------------------------

affairs, finances and accounts with their respective officers, employees and
independent public accountants, all upon such reasonable notice, at such
reasonable times and as often as may reasonably be desired.

 

Section 5.07. Maintenance of Ownership of Principal Subsidiaries. The Borrower
will maintain ownership of all common equity interests of each Principal
Subsidiary, directly or indirectly through Subsidiaries, free and clear of all
Liens; provided that any Principal Subsidiary may merge or consolidate with or
into the Borrower or another wholly-owned Subsidiary.

 

Section 5.08. Negative Pledge. The Borrower will not create, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except:

 

(a) Liens granted by the Borrower existing on the date of this Agreement
securing Indebtedness outstanding on the date of this Agreement in an aggregate
principal amount not exceeding $100,000,000;

 

(b) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower and not created in
contemplation of such event;

 

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower and not created in contemplation of such acquisition;

 

(d) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 180
days after the acquisition thereof;

 

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section; provided that such Indebtedness is not increased and is not
secured by any additional assets;

 

(f) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with generally accepted accounting principles;

 

(g) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other

 

32



--------------------------------------------------------------------------------

appropriate provisions are being maintained in accordance with generally
accepted accounting principles;

 

(h) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

 

(i) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

 

(j) Liens with respect to judgments and attachments which do not result in an
Event of Default;

 

(k) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

 

(l) other Liens including Liens imposed by Environmental Laws arising in the
ordinary course of its business which (i) do not secure Indebtedness, (ii) do
not secure any obligation in an amount exceeding $100,000,000 at any time at
which Investment Grade Status does not exist as to the Borrower and (iii) do not
in the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business;

 

(m) Liens required pursuant to the terms of this Agreement and the Related
Agreement; and

 

(n) Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations in an aggregate principal or face amount at any date not to
exceed $500,000,000.

 

Section 5.09. Consolidations, Mergers and Sales of Assets. The Borrower will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, Substantial Assets to any Person
(other than a Subsidiary); provided that the Borrower may merge with another
Person if the Borrower is the entity surviving such merger and, after giving
effect thereto, no Default shall have occurred and be continuing.

 

33



--------------------------------------------------------------------------------

Section 5.10. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for its general company purposes,
including liquidity support for outstanding commercial paper and acquisitions.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U.

 

Section 5.11. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment in, lease, sell, transfer or otherwise dispose
of any assets, tangible or intangible, to, or participate in, or effect, any
transaction with, any Affiliate unless all such transactions between the
Borrower and its Subsidiaries on the one hand and any Affiliate on the other,
taken in the aggregate and not individually, shall be on an arms-length basis on
terms no less favorable to the Borrower or such Subsidiary than could have been
obtained from a third party who was not an Affiliate; provided that the
foregoing provisions of this Section shall not prohibit the Borrower and each
Subsidiary from (i) declaring or making any lawful distribution so long as,
after giving effect thereto, no Default shall have occurred and be continuing,
(ii) issuing and maintaining letters of credit, guaranties and sureties as
contingent obligations on behalf of Affiliates, (iii) (A) the payment of funds
on behalf of Duke Energy Corporation in respect of services, operations and
expenditures shared with Duke Energy Corporation and for which a corresponding
account payable is created on the books of Duke Energy Corporation for the
benefit of the Borrower and (B) loans from the Borrower to Duke Energy
Corporation, provided that the aggregate amount of all such payments and loans
referred to in clauses (iii) (A) and (B) of this Section does not exceed
$500,000,000 at any time outstanding (calculated at such time after giving
effect to any repayments to the Borrower by, or on behalf of, Duke Energy
Corporation), or (iv) in addition to those activities permitted by the preceding
clause (iii), the payment of funds and making of capital contributions, loans
and other transfers of money to Affiliates or to other Persons on behalf of such
Affiliates, including payments made under letters of credit, guarantees and
sureties issued and maintained on behalf of Affiliates, provided that the
aggregate amount for all such payments and transfers referred to in this clause
(iv) does not exceed $200,000,000 at any time outstanding (calculated at such
time after giving effect to any repayments to the Borrower by, or on behalf of,
such Affiliates for any such payment of funds and making of capital
contributions, loans and other transfers of money).

 

Section 5.12. Indebtedness/Capitalization Ratio. The ratio of Consolidated
Indebtedness to Consolidated Capitalization will at no time exceed 65%.

 

Section 5.13. Interest Coverage Ratio. The Consolidated Interest Coverage Ratio
will not at the end of any fiscal quarter be less than 2.0 to 1.

 

34



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS

 

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) the Borrower shall fail to pay when due any principal of any Loan or
Reimbursement Obligation or shall fail to pay, within five days of the due date
thereof, any interest, fees or any other amount payable hereunder;

 

(b) the Borrower shall fail to observe or perform any covenant contained in
Sections 5.04, 5.08, 5.09, 5.12, 5.13 or the second sentence of 5.10, inclusive;

 

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Borrower by the
Administrative Agent at the request of any Bank;

 

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

 

(e) the Borrower or any Material Subsidiary shall fail to make any payment in
respect of Material Debt (other than the Loans) when due or within any
applicable grace period;

 

(f) any event or condition shall occur and shall continue beyond the applicable
grace or cure period, if any, provided with respect thereto so as to result in
the acceleration of the maturity of Material Debt;

 

(g) the Borrower or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall admit in writing its inability to, or shall
fail generally to, pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or

 

35



--------------------------------------------------------------------------------

other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Material Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the ERISA Group to enforce Section
515 or 4219(c)(5) of ERISA and such proceeding shall not have been dismissed
within 90 days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated;

 

(j) a judgment or other court order for the payment of money in excess of
$50,000,000 shall be rendered against the Borrower or any Material Subsidiary
and such judgment or order shall continue without being vacated, discharged,
satisfied or stayed or bonded pending appeal for a period of 45 days;

 

(k) the Borrower shall cease to be a Subsidiary or Affiliate of Duke Energy
Corporation; or

 

(l) an “Event of Default” as defined in the Related Agreement shall have
occurred and be continuing;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 66-2/3% in aggregate amount of the Commitments, by
notice to the Borrower terminate the Commitments and they shall thereupon
terminate and (ii) if requested by Banks holding more than 66-2/3% in aggregate
principal amount of the Loans, by notice to the Borrower declare the Loans and
all Reimbursement Obligations (together with accrued interest thereon) to be,
and the Loans and all Reimbursement Obligations shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Administrative Agent or the Banks, the Commitments shall thereupon
terminate and the Loans and all Reimbursement Obligations (together with accrued
interest thereon) shall become immediately due and payable without

 

36



--------------------------------------------------------------------------------

presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Section 6.02. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

 

Section 6.03. Cash Cover. The Borrower agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Administrative Agent upon the
instruction of the Banks having at least 66 2/3% in the aggregate amount of the
Commitments (or, if the Commitments shall have been terminated, holding at least
66 2/3% of the Letter of Credit Liabilities), deposit with the Administrative
Agent an amount in immediately available funds (which funds shall be held as
collateral pursuant to arrangements mutually satisfactory to the Administrative
Agent and the Borrower) equal to the aggregate amount available for drawing
under all Letters of Credit then outstanding at such time; provided that, upon
the occurrence of any Event of Default specified in Section 6.01(g) or 6.01(h)
with respect to the Borrower, the Borrower shall pay such amount forthwith
without any notice or demand or any other act by the Administrative Agent or the
Banks.

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

Section 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.

 

Section 7.02. Administrative Agent and Affiliates. JPMorgan Chase Bank shall
have the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

 

Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

 

37



--------------------------------------------------------------------------------

Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable to any Bank for any action taken or not
taken by it in connection herewith (i) with the consent or at the request of the
Required Banks or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Section 7.06. Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees thereunder.

 

Section 7.07. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Bank, and based on such documents and information as it shall deem

 

38



--------------------------------------------------------------------------------

appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

Section 7.08. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower. Upon
any such resignation, the Borrower, with the consent of the Required Banks (such
consent not to be unreasonably withheld or delayed), shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $250,000,000. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder; provided that if such successor
Administrative Agent is appointed without the consent of the Borrower, such
successor Administrative Agent may be replaced by the Borrower with the consent
of the Required Banks. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.

 

Section 7.09. Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

 

Section 7.10. Other Agents. None of the Syndication Agent or the Documentation
Agents, in their capacity as such, shall have any duties or obligations of any
kind under this Agreement.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing:

 

(a) the Administrative Agent is advised by the Euro-Dollar Reference Banks that
deposits in dollars (in the applicable amounts) are not being offered to the
Euro-Dollar Reference Banks in the relevant market for such Interest Period, or

 

39



--------------------------------------------------------------------------------

(b) Banks having 66-2/3% or more of the aggregate amount of the affected Loans
advise the Administrative Agent that the London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

 

Section 8.02. Illegality. If on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund any of its Euro-Dollar
Loans and such Bank shall so notify the Administrative Agent, the Administrative
Agent shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank to make Euro-Dollar Loans, or to continue or convert
outstanding Loans as or into Euro-Dollar Loans, shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not be otherwise
disadvantageous to such Bank in the good faith exercise of its discretion. If
such notice is given, each Euro-Dollar Loan of such Bank then outstanding shall
be converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Bank may lawfully
continue to maintain and fund such Loan to such day or (b) immediately if such
Bank shall determine that it may not lawfully continue to maintain and fund such
Loan to such day.

 

Section 8.03. Increased Cost and Reduced Return. (a) If on or after the date of
this Agreement, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central

 

40



--------------------------------------------------------------------------------

bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (the terms “Bank” and “Issuing Bank” shall
include, for purposes of this Section 8.03, the holding company of any Issuing
Bank) (or its Applicable Lending Office) with any request or directive (whether
or not having the force of law) issued on or after such date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding with respect to any Euro-Dollar Loan
any such requirement included in an applicable Euro-Dollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the London interbank market any other condition
(other than in respect of Taxes or Other Taxes) affecting its Euro-Dollar Loans,
its Note or its obligation to make Euro-Dollar Loans or its obligations
hereunder in respect of Letters of Credit and the result of any of the foregoing
is to increase the cost to such Bank (or its Applicable Lending Office) of
making or maintaining any Euro-Dollar Loan or of issuing or participating in any
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Note with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such increased cost or
reduction; provided that no such amount shall be payable with respect to any
period commencing more than 90 days prior to the date such Bank first notifies
the Borrower of its intention to demand compensation therefor under this Section
8.03(a).

 

(b) If any Bank shall have determined that, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency given or made after the date of this Agreement, has or would
have the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction; provided that no such amount shall be payable with respect to any

 

41



--------------------------------------------------------------------------------

period commencing less than 30 days after the date such Bank first notifies the
Borrower of its intention to demand compensation under this Section 8.03(b).

 

(c) If on or after the date of this Agreement, the Financial Accounting
Standards Board adopts any change in Statement of Financial Accounting Standards
No. 140 and an Issuing Bank determines in good faith that such change requires
it to reserve additional capital against its Letter of Credit Liabilities, such
Issuing Bank may require the Borrower to pay, contemporaneously with each
payment pursuant to Section 2.07(b), additional interest on the amount of such
additional capital at a rate determined by such Issuing Bank up to but not
exceeding the applicable Euro-Dollar Margin; provided that no such amounts shall
be payable with respect to any period commencing less than 30 days after the
date such Issuing Bank first notifies the Borrower of its intention to demand
compensation under this Section 8.03(c). Any Issuing Bank requiring the Borrower
to make additional payments under this Section 8.03(c) shall provide such
information as the Borrower may reasonably request.

 

(d) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

 

Section 8.04. Taxes. (a) For purposes of this Section 8.04, the following terms
have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Bank and the Administrative Agent,
taxes imposed on its income, net worth or gross receipts and franchise or
similar taxes imposed on it by a jurisdiction under the laws of which such Bank
or the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located and (ii) in the case of each Bank, any
United States withholding tax imposed on such payments except to the extent that
such Bank is subject to United States withholding tax by reason of a U.S. Tax
Law Change.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from

 

42



--------------------------------------------------------------------------------

the execution or delivery of, or otherwise with respect to, this Agreement or
any Note.

 

“U.S. Tax Law Change” means with respect to any Bank or Participant the
occurrence (x) in the case of each Bank listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Bank, after the date such Bank shall have become a Bank
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

 

(b) Any and all payments by the Borrower to or for the account of any Bank or
the Administrative Agent hereunder or under any Note shall be made without
deduction for any Taxes or Other Taxes; provided that, if the Borrower shall be
required by law to deduct any Taxes or Other Taxes from any such payments, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof.

 

(c) The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 8.04) paid by such Bank or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be paid
within 15 days after such Bank or the Administrative Agent (as the case may be)
makes demand therefor.

 

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter as required by law (but only so long as such Bank
remains lawfully able to do so), shall provide the Borrower two completed and
duly executed copies of Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
or other documentation reasonably requested by the Borrower, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Bank from United States withholding tax or
reduces

 

43



--------------------------------------------------------------------------------

the rate of withholding tax on payments of interest for the account of such Bank
or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.

 

(e) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a U.S. Tax Law Change), such Bank shall not be entitled to
indemnification under Section 8.04(b) or 8.04(c) with respect to any Taxes or
Other Taxes which would not have been payable had such form been so provided;
provided that if a Bank, which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes (it
being understood, however, that the Borrower shall have no liability to such
Bank in respect of such Taxes).

 

(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.04, then such Bank will take such action
(including changing the jurisdiction of its Applicable Lending Office) as in the
good faith judgment of such Bank (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.

 

(g) If any Bank or the Administrative Agent receives a refund (including a
refund in the form of a credit against taxes that are otherwise payable by the
Bank or the Administrative Agent) of any Taxes or Other Taxes for which the
Borrower has made a payment under Section 8.04(b) or (c) and such refund was
received from the taxing authority which originally imposed such Taxes or Other
Taxes, such Bank or the Administrative Agent agrees to reimburse the Borrower to
the extent of such refund; provided that nothing contained in this paragraph (g)
shall require any Bank or the Administrative Agent to seek any such refund or
make available its tax returns (or any other information relating to its taxes
which it deems to be confidential).

 

Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (i)
the obligation of any Bank to make or to continue or convert outstanding Loans
as or into Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii)
any Bank has demanded compensation under Section 8.03(a) or 8.04 with respect to
its Euro-Dollar Loans and the Borrower shall, by at least five Euro-Dollar
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer apply:

 

(a) all Loans which would otherwise be made by such Bank as (or continued as or
converted to) Euro-Dollar Loans, as the case may be, shall instead

 

44



--------------------------------------------------------------------------------

be Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Banks), and

 

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Loans shall be applied
to repay its Base Rate Loans instead.

 

If such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Banks.

 

Section 8.06. Substitution of Bank; Termination Option. If (i) the obligation of
any Bank to make or to convert or continue outstanding Loans as or into
Euro-Dollar Loans has been suspended pursuant to Section 8.02, (ii) any Bank has
demanded compensation under Section 8.03 or 8.04, (iii) any Bank exercises its
right not to extend its Commitment Termination Date pursuant to Section 2.01(c)
or (iv) Investment Grade Status ceases to exist as to any Bank, then:

 

(a) the Borrower shall have the right, with the assistance of the Administrative
Agent, to designate a substitute bank or banks (which may be one or more of the
Banks) mutually satisfactory to the Borrower, the Administrative Agent and the
Issuing Banks (whose consent shall not be unreasonably withheld or delayed) to
purchase for cash, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit D hereto, the outstanding Loans of such Bank
and assume the Commitment and Letter of Credit Liabilities of such Bank, without
recourse to or warranty by, or expense to, such Bank, for a purchase price equal
to the principal amount of all of such Bank’s outstanding Loans and funded
Letter of Credit Liabilities plus any accrued but unpaid interest thereon and
the accrued but unpaid fees in respect of such Bank’s Commitment hereunder and
all other amounts payable by the Borrower to such Bank hereunder plus such
amount, if any, as would be payable pursuant to Section 2.13 if the outstanding
Loans of such Bank were prepaid in their entirety on the date of consummation of
such assignment; and

 

(b) if at the time Investment Grade Status exists as to the Borrower, the
Borrower may elect to terminate this Agreement as to such Bank; provided that
(i) the Borrower notifies such Bank through the Administrative Agent of such
election at least three Euro-Dollar Business Days before the effective date of
such termination, (ii) the Borrower repays or prepays the principal amount of
all outstanding Loans made by such Bank plus any accrued but unpaid interest
thereon and the accrued but unpaid fees in respect of such Bank’s Commitment
hereunder plus all other amounts payable by the Borrower to such Bank hereunder,
not later than the effective date of such termination and (iii) if at the
effective date of such termination, any Letter of Credit Liabilities are
outstanding,

 

45



--------------------------------------------------------------------------------

the conditions specified in Section 3.02 would be satisfied (after giving effect
to such termination) were the related Letters of Credit issued on such date.
Upon satisfaction of the foregoing conditions, the Commitment of such Bank shall
terminate on the effective date specified in such notice.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or telecopy or
telex number set forth on the signature pages hereof, (y) in the case of any
Bank, at its address or telecopy or telex number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or telecopy or
telex number as such party may hereafter specify for the purpose by notice to
the Administrative Agent and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by telecopy or telex, when such
telecopy or telex is transmitted to the telecopy or telex number specified in
this Section and the appropriate answerback or confirmation slip, as the case
may be, is received or (ii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent or any Issuing Bank under Article 2 or Article 3 shall not be effective
until delivered.

 

Section 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.03. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Agents, in
connection with the preparation of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Bank, including reasonable fees and
disbursements of counsel, in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom.

 

(b) The Borrower agrees to indemnify each Agent and each Bank, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of

 

46



--------------------------------------------------------------------------------

counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) relating to or arising out of
this Agreement or any actual or proposed use of proceeds of Loans hereunder;
provided that no Indemnitee shall have the right to be indemnified hereunder for
such Indemnitee’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction.

 

Section 9.04. Sharing of Set-offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Bank in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Bank,
the Bank receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Banks, and such other adjustments shall be made, as may be required so that all
such payments with respect to the Loans and Letter of Credit Liabilities held by
the Banks shall be shared by the Banks pro rata; provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under this
Agreement.

 

Section 9.05. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Banks (and, if the rights
or duties of any Agent or any Issuing Bank are affected thereby, by such
Person); provided that no such amendment or waiver shall, unless signed by all
the Banks, (i) increase or decrease the Commitment of any Bank (except for a
ratable decrease in the Commitments of all Banks) or subject any Bank to any
additional obligation, (ii) reduce the principal of or rate of interest on any
Loan or the amount to be reimbursed in respect of any Letter of Credit or any
interest thereon or any fees hereunder, (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or for reimbursement in respect
of any Letter of Credit or interest thereon or any fees hereunder or for
termination of any Commitment, (iv) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans and Letter of Credit
Liabilities, or the number of Banks, which shall be required for the Banks or
any of them to take any action under this Section or any other provision of this
Agreement or (v) change the provisions of Section 9.04.

 

Section 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and each Indemnitee, except that the Borrower
may not assign or otherwise transfer any of its rights under this Agreement
without the prior written consent of all Banks.

 

47



--------------------------------------------------------------------------------

(b) Any Bank may, with the consent (unless an Event of Default then exists) of
the Borrower (such consent not to be unreasonably withheld or delayed), at any
time grant to one or more banks or other institutions (each a “Participant”)
participating interests in its Commitment or any or all of its Loans and Letter
of Credit Liabilities; provided that any Bank may, without the consent of the
Borrower, at any time grant participating interests in its Commitment or any or
all of its Loans and Letter of Credit Liabilities to another Bank, an Approved
Fund or an Affiliate of such transferor Bank. In the event of any such grant by
a Bank of a participating interest to a Participant, whether or not upon notice
to the Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and the Borrower, the Issuing Banks
and the Administrative Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii) or (iii) of
Section 9.05 without the consent of the Participant. The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article 8 with respect to its participating
interest, subject to the performance by such Participant of the obligations of a
Bank thereunder. An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).

 

(c) Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $10,000,000 (unless the Borrower and the
Administrative Agent shall otherwise agree)) of all, of its rights and
obligations under this Agreement and its Note (if any), and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D hereto executed by such
Assignee and such transferor Bank, with (and only with and subject to) the prior
written consent of the Issuing Banks, the Administrative Agent (which shall not
be unreasonably withheld or delayed) and, so long as no Event of Default has
occurred and is continuing, the Borrower (which shall not be unreasonably
withheld or delayed); provided that unless such assignment is of the entire
right, title and interest of the transferor Bank hereunder, after making any
such assignment such transferor Bank shall have a Commitment of at least
$10,000,000 (unless the Borrower and the Administrative Agent shall otherwise
agree). Upon execution and delivery of such instrument of assumption and payment
by such Assignee to such transferor Bank of an amount equal to the purchase
price agreed between such transferor Bank and such Assignee, such Assignee shall
be a Bank

 

48



--------------------------------------------------------------------------------

party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such instrument of assumption, and the
transferor Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Bank, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required by the Assignee, a Note is issued
to the Assignee. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to the
Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 8.04. All assignments (other than assignments to Affiliates) shall
be subject to a transaction fee established by, and payable by the transferor
Bank to, the Administrative Agent for its own account (which shall not exceed
$5,000).

 

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note (if any) to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder or modify any
such obligations.

 

(e) No Assignee, Participant or other transferee of any Bank’s rights (including
any Applicable Lending Office other than such Bank’s initial Applicable Lending
Office) shall be entitled to receive any greater payment under Section 8.03 or
8.04 than such Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made by reason of the provisions of
Section 8.02, 8.03 or 8.04 requiring such Bank to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

 

Section 9.07. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

Section 9.08. Confidentiality. Each Agent and each Bank agrees to keep any
information delivered or made available by the Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Bank and its affiliates who are engaged in evaluating, approving,
structuring or administering the credit facility contemplated hereby; provided
that nothing herein shall prevent any Bank from disclosing such information (a)
to any other Bank or any Agent, (b) to any other Person if reasonably incidental
to the administration of the credit facility contemplated hereby, (c) upon the
order of any court or administrative agency, (d) upon the request or demand of
any regulatory agency or authority, (e) which had been publicly disclosed other
than as a result of a disclosure by any Agent or any Bank prohibited by this
Agreement, (f) in connection with any litigation to which any Agent, any Bank or

 

49



--------------------------------------------------------------------------------

its subsidiaries or Parent may be a party, (g) to the extent necessary in
connection with the exercise of any remedy hereunder, (h) to such Bank’s or any
Agent’s legal counsel and independent auditors and (i) subject to provisions
substantially similar to those contained in this Section 9.08, to any actual or
proposed Participant or Assignee.

 

Section 9.09. Governing Law; Submission to Jurisdiction. This Agreement and each
Note (if any) shall be construed in accordance with and governed by the law of
the State of New York. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Section 9.10. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 9.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS, THE
ISSUING BANKS AND THE BANKS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.12. USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Bank to identify the Borrower in accordance with the Act.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DUKE CAPITAL LLC

By:

       

Title:

 

Assistant Treasurer

   

Address:

 

422 South Church Street

Charlotte, NC 28202-1904

   

Attention:

 

S.L. Love

    Telecopy number:  

704-382-9497

 



--------------------------------------------------------------------------------

Commitments

 

$47,647,058.82          

JPMORGAN CHASE BANK

           

By:

                   

Name:

               

  Title:

$47,647,058.82          

WACHOVIA BANK, NATIONAL
ASSOCIATION

           

By:

                   

Name:

               

  Title:

$47,647,058.82          

CITIBANK, N.A.

           

By:

                   

Name:

               

  Title:

$47,647,058.82          

BANK OF AMERICA, N.A.

           

By:

                   

Name:

               

  Title:

 



--------------------------------------------------------------------------------

$35,294,117.65          

ABN AMRO BANK N.V.

           

By:

                   

Name:

               

  Title:

           

By:

                   

Name:

               

  Title:

$35,294,117.65          

BARCLAYS BANK PLC

           

By:

                   

Name:

               

  Title:

           

By:

                   

Name:

               

  Title:

$35,294,117.65          

UBS LOAN FINANCE LLC

           

By:

                   

Name:

               

  Title:

           

By:

                   

Name:

               

  Title:

 



--------------------------------------------------------------------------------

$35,294,117.65          

DEUTSCHE BANK AG NEW YORK
BRANCH

           

By:

                   

Name:

               

  Title:

           

By:

                   

Name:

               

  Title:

$35,294,117.65          

WILLIAM STREET CREDIT
CORPORATION

           

By:

                   

Name:

               

  Title:

$35,294,117.65          

LEHMAN BROTHERS BANK, FSB

           

By:

                   

Name:

               

  Title:

$24,705,882.35          

THE BANK OF TOKYO-MITSUBISHI,
LTD., NEW YORK BRANCH

           

By:

                   

Name:

               

  Title:

 



--------------------------------------------------------------------------------

$24,705,882.35          

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands
Branch

           

By:

                   

Name:

               

  Title:

           

By:

                   

Name:

               

  Title:

$24,705,882.35          

DRESDNER BANK AG, NEW YORK
AND GRAND CAYMAN
BRANCHES

           

By:

                   

Name:

               

  Title:

           

By:

                   

Name:

               

  Title:

$24,705,882.35          

THE ROYAL BANK OF SCOTLAND
plc

           

By:

                   

Name:

               

  Title:

 



--------------------------------------------------------------------------------

$24,705,882.35          

MORGAN STANLEY BANK

           

By:

                   

Name:

               

  Title:

$24,705,882.35          

SUNTRUST BANK

           

By:

                   

Name:

               

  Title:

$12,352,941.18          

WESTLB AG, NEW YORK BRANCH

           

By:

                   

Name:

               

  Title:

           

By:

                   

Name:

               

  Title:

$12,352,941.18          

KEYBANK NATIONAL
ASSOCIATION

           

By:

                   

Name:

               

  Title:

 



--------------------------------------------------------------------------------

$12,352,941.18          

THE NORTHERN TRUST COMPANY

           

By:

                   

Name:

               

  Title:

$12,352,941.18          

MIZUHO CORPORATE BANK, LTD.

           

By:

                   

Name:

               

  Title:

$                     0          

BANK ONE, NA

           

By:

                   

Name:

               

  Title:

Total Commitments             $600,000,000.00                            

JPMORGAN CHASE BANK, as
Administrative Agent

           

By:

                   

Name:

               

Title:

           

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication
Agent

           

By:

                   

Name:

               

Title:

 



--------------------------------------------------------------------------------

Pricing Schedule

 

Each of “Euro-Dollar Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
column and “Utilization” that exist on such date:

 

(basis points per annum)

 

Ratings

--------------------------------------------------------------------------------

   at least A-
by S&P or
A3 by
Moody’s


--------------------------------------------------------------------------------

   BBB+ by
S&P or
Baa1 by
Moody’s


--------------------------------------------------------------------------------

   BBB by
S&P or
Baa2 by
Moody’s


--------------------------------------------------------------------------------

   BBB- by
S&P or
Baa3 by
Moody’s


--------------------------------------------------------------------------------

   BB+ by
S&P or
Ba1 by
Moody’s


--------------------------------------------------------------------------------

   less than BB+
by S&P and
less than Ba1
by Moody’s


--------------------------------------------------------------------------------

Facility Fee

   12.5    15.0    17.5    22.5    30.0    37.5

Euro-Dollar Margin

                             

Utilization* £ 50%

   50.0    60.0    82.5    102.5    120.0    162.5

Utilization*>50%

   62.5    72.5    95.0    115.0    145.0    187.5

 

The Euro-Dollar Margin for the Term Loan shall equal the sum of (i) the rate
that would otherwise be in effect based upon the table above and (ii) fifty (50)
basis points.

 

*The “Utilization” applicable to any date is the percentage equivalent of a
fraction the numerator of which is the sum of (i) the aggregate outstanding
principal amount of the Loans determined at such time after giving effect, if
one or more Loans are being made at such time, to any substantially concurrent
application of the proceeds thereof to repay one or more other Loans plus (ii)
the aggregate amount of the Letter of Credit Liabilities of all Banks at such
time and the denominator of which is the aggregate amount of the Commitments at
such date. If for any reason any Loans or Letter of Credit Liabilities remain
outstanding following termination of the Commitments, Utilization will be deemed
to be 100%.

 

The credit ratings to be utilized for purposes of this Schedule are those
indicated for or assigned to the senior unsecured long-term debt securities of
the Borrower without third-party credit enhancement, and any rating indicated
for or assigned to any other debt security of the Borrower shall be disregarded.
The ratings in effect for any day are those in effect at the close of business
on such day. A change in credit rating will result in an immediate change in the
applicable pricing. In the case of split ratings from S&P and Moody’s, the
rating to be used to determine the applicable pricing is a rating one notch
higher than the lower of the two.

 



--------------------------------------------------------------------------------

SCHEDULE I

 

DUKE CAPITAL LLC

 

CREDIT FACILITIES

 

(Being Replaced by this Agreement and the Related Agreement)

 

Credit Agreement (3-Year Facility) dated as of August 20, 2001 among Duke
Capital LLC, the lenders party thereto and JPMorgan Chase Bank, as
administrative agent.

 

364-Day Credit Agreement dated as of April 17, 2003 among Duke Capital LLC, the
lenders party thereto and Bank One, NA, as administrative agent.

 

Three-Year Credit Agreement dated as of April 19, 2001 among Duke Capital LLC,
the lenders party thereto and Bank One, NA, as administrative agent.

 



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

Issuer

--------------------------------------------------------------------------------

  

Standby L/C No.

--------------------------------------------------------------------------------

   Face Amount on
the Effective Date


--------------------------------------------------------------------------------

  

Expiry Date

--------------------------------------------------------------------------------

Wachovia Bank

   SM417781C    $ 14,161,011.00    07/31/04

Wachovia Bank

   SM202009W    $ 150,000.00    06/30/04

Wachovia Bank

   SM202061W    $ 30,000.00    10/09/04

Wachovia Bank

   SM202658W    $ 18,000,000.00    04/30/05

Wachovia Bank

   LC 968-099170    $ 500,000.00    03/31/05

Wachovia Bank

   LC 968-099214    $ 900,000.00    03/31/05

Wachovia Bank

   SM204906W    $ 2,922,628.93    09/30/04

Wachovia Bank

   SM204839W    $ 1,658,789.39    09/30/04

Wachovia Bank

   SM204493W    $ 2,622,000.00    08/31/04

Wachovia Bank

   SM205038W    $ 26,000,000.00    09/30/04

Wachovia Bank

   SM203942W    $ 510,815.00    11/30/04

Wachovia Bank

   SM204621W    $ 137,500.00    08/31/04

Wachovia Bank

   SM205525W    $ 17,000,000.00    11/30/04

Wachovia Bank

   SM205888W    $ 50,000,000.00    01/30/05

Wachovia Bank

   SM206035W    $ 8,315,268.00    12/04/04

Wachovia Bank

   SM205154W    $ 2,058,408.00    12/31/04

Wachovia Bank

   SM206350    $ 112,500.00    01/02/05

Wachovia Bank

   LC 968-121173    $ 139,420.00    05/05/05

Wachovia Bank

   SM206610W    $ 6,261,712.99    01/18/05

Wachovia Bank

   SM206468    $ 3,633,539.94    12/31/04

 



--------------------------------------------------------------------------------

Issuer

--------------------------------------------------------------------------------

  

Standby L/C No.

--------------------------------------------------------------------------------

   Face Amount on
the Effective Date


--------------------------------------------------------------------------------

  

Expiry Date

--------------------------------------------------------------------------------

Wachovia Bank

   SM206469    $ 19,747.49    12/31/04

Wachovia Bank

   SM201197W    $ 5,000,000.00    12/31/04

Wachovia Bank

   SM207431W    $ 10,000.00    04/19/05

Wachovia Bank

   SM207518W    $ 180,000.00    04/01/05

Wachovia Bank

   SM207713    $ 250,000.00    06/30/05

Wachovia Bank

   SM207776    $ 6,636,000.00    04/19/05

Bank One, NA

   SLT326461    $ 1,000,000.00    04/15/05

Bank One, NA

   SLT326482    $ 1,500,000.00    04/19/05

Bank One, NA

   SLT330101    $ 1,250,000.00    03/15/05

Bank One, NA

   STL329973    $ 262,100,000.00    09/30/04

Bank One, NA

   SLT410311    $ 10,660,000.00    06/01/05

Bank One, NA

   SLT410312    $ 8,375,402.50    06/01/05

Bank One, NA

   SLT410361    $ 6,000,000.00    06/10/05

Bank One, NA

   SLT325160    $ 1,500,000.00    09/30/04

Bank One, NA

   SLT329779    $ 15,175,564.15    11/01/04

Bank One, NA

   SLT410033    $ 9,373,180.00    02/24/05

Bank One, NA

   SLT410026    $ 633,500.00    03/01/05

Bank One, NA

   SLT410084    $ 1,685,021.00    09/05/04

Bank One, NA

   SLT410085    $ 4,538,554.00    09/05/04

Bank One, NA

   SLT410125    $ 16,000,000.00    03/25/05

Bank One, NA

   SLT410158    $ 255,000.00    04/19/05

Bank One, NA

   SLT751483    $ 50,000,000.00    09/30/04

Bank One, NA

   SLT751654    $ 3,000,000.00    05/05/04

 



--------------------------------------------------------------------------------

Issuer

--------------------------------------------------------------------------------

  

Standby L/C No.

--------------------------------------------------------------------------------

   Face Amount on
the Effective Date


--------------------------------------------------------------------------------

  

Ex piry Date

--------------------------------------------------------------------------------

Bank One, NA

   SLT751695    $ 10,000,000.00    09/30/04

Bank One, NA

   SLT752163    $ 219,550.00    06/30/04

Bank One, NA

   SLT752166    $ 1,760,000.00    02/01/05

Bank One, NA

   SLT752173    $ 4,762,500.00    02/01/05

Bank One, NA

   SLT752176    $ 4,650,000.00    02/28/05

Bank One, NA

   SLT752182    $ 300,000.00    02/28/05

 



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTE

 

New York, New York

June 30, 2004

 

For value received, Duke Capital LLC, a Delaware limited liability company (the
“Borrower”), promises to pay to the order of (the “Bank”), for the account of
its Applicable Lending Office, the unpaid principal amount of each Loan made by
the Bank to the Borrower pursuant to the Credit Agreement referred to below on
the date specified in the Credit Agreement. The Borrower promises to pay
interest on the unpaid principal amount of each such Loan on the dates and at
the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of JPMorgan Chase
Bank, 270 Park Avenue, New York, New York.

 

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank, and the Bank,
if the Bank so elects in connection with any transfer or enforcement of its
Note, may endorse on the schedule attached hereto appropriate notations to
evidence the foregoing information with respect to the Loans then outstanding;
provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

This note is one of the Notes referred to in the Three-Year Credit Agreement
dated as of June 30, 2004 among the Borrower, the banks listed on the signature
pages thereof, JPMorgan Chase Bank, as Administrative Agent, and Wachovia Bank,
National Association, as Syndication Agent (as the same may be amended from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein with the same meanings. Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

DUKE CAPITAL LLC

By:        

Title:

 



--------------------------------------------------------------------------------

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Loan

--------------------------------------------------------------------------------

 

Type of

Loan

--------------------------------------------------------------------------------

 

Amount of

Principal Repaid

--------------------------------------------------------------------------------

 

Maturity

Date

--------------------------------------------------------------------------------

 

Notation

Made By

--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                             

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

 

OPINION OF ASSOCIATE GENERAL COUNSEL OF THE BORROWER

 

June 30, 2004

 

To the Banks and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank

as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Ladies and Gentlemen:

 

I am an Associate General Counsel of Duke Capital LLC (the “Borrower”) and have
acted as its counsel in connection with the Three-Year Credit Agreement (the
“Credit Agreement”), dated as of June 30, 2004, among the Borrower, the banks
listed on the signature pages thereof, JPMorgan Chase Bank, as Administrative
Agent, and Wachovia Bank, National Association, as Syndication Agent.
Capitalized terms defined in the Credit Agreement are used herein as therein
defined. This opinion letter is being delivered pursuant to Section 3.01(b) of
the Credit Agreement.

 

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, company records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1. The Borrower is a limited liability company duly formed, validly existing and
in good standing under the laws of Delaware.

 

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and any Notes are within the Borrower’s limited liability company
powers, have been duly authorized by all necessary limited liability company
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of formation
or limited liability company agreement of the Borrower or, to my knowledge, of
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Borrower or, to my knowledge, result in the creation

 



--------------------------------------------------------------------------------

or imposition of any Lien on any asset of the Borrower or any of its Material
Subsidiaries.

 

3. Except as disclosed in the reports referred to in Section 4.04 of the Credit
Agreement, to my knowledge (but without independent investigation), there is no
action, suit or proceeding pending or threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official, which would be likely to be decided
adversely to the Borrower or such Subsidiary and, as a result, to have a
material adverse effect upon the business, consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of the Credit Agreement or any Notes.

 

4. The Borrower is not a holding company subject to the registration
requirements of the Public Utility Holding Company Act of 1935, as amended.

 

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

 

I am a member of the Bar of the State of North Carolina and do not express any
opinion herein concerning any law other than the law of the State of North
Carolina, the Limited Liability Company Act of the State of Delaware and the
federal law of the United States of America.

 

This opinion is rendered to you in connection with the above-referenced mater
and may not be relied upon by you for any other purpose, or relied upon by, or
furnished to, any other Person, firm or corporation without my prior written
consent, except for Additional Banks and Assignees. My opinions expressed herein
are as of the date hereof, and I undertake no obligation to advise you of any
changes of applicable law or any other matters that may come to my attention
after the date hereof that may affect my opinions expressed herein.

 

Very truly yours,

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2

 

OPINION OF

ROBINSON, BRADSHAW & HINSON, P.A.,

SPECIAL COUNSEL FOR THE BORROWER

 

June 30, 2004

 

To the Banks and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank

as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Ladies and Gentlemen:

 

We have acted as counsel to Duke Capital LLC, a Delaware limited liability
company, in connection with the Three-Year Credit Agreement (the “Credit
Agreement”), dated as of June 30, 2004, among Duke Capital LLC, the banks listed
on the signature pages thereof, JPMorgan Chase Bank, as Administrative Agent,
and Wachovia Bank, National Association, as Syndication Agent. Capitalized terms
used herein and not defined shall have the meanings given to them in the Credit
Agreement. This opinion letter is being delivered pursuant to Section 3.01(b) of
the Credit Agreement.

 

In connection with this opinion, we also examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein. Where we have considered it
appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates or other
comparable documents of public officials and officers or other appropriate
representatives of the Borrower.

 

In rendering the opinions contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within the
Borrower’s limited liability company powers, (ii) have been duly authorized by
all necessary limited liability company action, (iii) require no action by or in
respect of, or filing with, any governmental body, agency of official, and (iv)
do not contravene, or constitute a default under, any provision of applicable
law or regulation or of the Borrower’s certificate of formation or limited
liability company agreement or any agreement, judgment, injunction, order,
decree or

 



--------------------------------------------------------------------------------

other instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower. In addition, we have
assumed that the Credit Agreement fully states the agreement between the
Borrower and the Banks with respect to the matters addressed therein, and that
the Credit Agreement constitutes a legal, valid and binding obligation of each
Bank, enforceable in accordance with its respective terms.

 

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction. For
purposes of our opinions, we have disregarded the choice of law provisions in
the Credit Agreement and, instead, have assumed with your permission that the
Credit Agreement and the Notes are governed exclusively by the internal,
substantive laws and judicial interpretations of the State of North Carolina. We
express no opinion concerning any matter respecting or affected by any laws
other than laws that a lawyer in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower, the Loans, the Letters of Credit, or any of them.

 

Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that the Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower
and the Notes, if and when issued, will constitute legal, valid and binding
obligations of the Borrower, in each case, enforceable against the Borrower in
accordance with its terms.

 

The opinions expressed above are subject to the following qualifications and
limitations:

 

1. Enforcement of the Credit Agreement and the Notes is subject to the effect of
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally.

 

2. Enforcement of the Credit Agreement and the Notes is subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law) by which a court with proper jurisdiction may deny rights
of specific performance, injunction, self-help, possessory remedies or other
remedies.

 

3. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement or any Note that (i) purport to excuse a party
for liability for its own acts, (ii) purport to make void any act done in
contravention thereof, (iii) purport to authorize a party to act in its sole
discretion, (iv) require waivers or amendments to be made only in writing, (v)
purport to effect waivers of constitutional, statutory or equitable rights or
the effect of applicable laws, (vi) impose liquidated damages, penalties or
forfeiture,

 

2



--------------------------------------------------------------------------------

or (vii) purport to indemnify a party for its own negligence or willful
misconduct. Indemnification provisions in the Credit Agreement are subject to
and may be rendered unenforceable by applicable law or public policy, including
applicable securities law.

 

4. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement or the Notes purporting to require a party
thereto to pay or reimburse attorneys’ fees incurred by another party, or to
indemnify another party therefor, which may be limited by applicable statutes
and decisions relating to the collection and award of attorneys’ fees, including
but not limited to North Carolina General Statutes ' 6-21.2.

 

5. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement purporting to waive the right of jury trial.
Under North Carolina General Statutes ' 22B-10, a provision for the waiver of
the right to a jury trial is unconscionable and unenforceable.

 

6. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement concerning choice of forum or consent to the
jurisdiction of courts, venue of actions or means of service of process.

 

7. It is likely that North Carolina courts will enforce the provisions of the
Credit Agreement providing for interest at a higher rate resulting from a
Default or Event of Default (a “Default Rate”) which rate is higher than the
rate otherwise stipulated in the Credit Agreement. The law, however, disfavors
penalties, and it is possible that interest at the Default Rate may be held to
be an unenforceable penalty, to the extent such rate exceeds the rate applicable
prior to a default under the Credit Agreement. Also, since North Carolina
General Statutes ' 24-10.1 expressly provides for late charges, it is possible
that North Carolina courts, when faced specifically with the issue, might rule
that this statutory late charge preempts any other charge (such as default
interest) by a bank for delinquent payments. The only North Carolina case which
we have found that addresses this issue is a 1978 Court of Appeals decision,
which in our opinion is of limited precedential value, North Carolina National
Bank v. Burnette, 38 N.C. App. 120, 247 S.E.2d 648 (1978), rev’d on other
grounds, 297 N.C. 524, 256 S.E.2d 388 (1979). While the court in that case did
allow interest after default (commencing with the date requested in the
complaint) at a rate six percent in excess of pre-default interest, we are
unable to determine from the opinion that any question was raised as to this
being penal in nature, nor does the court address the possible question of the
statutory late charge preempting a default interest surcharge. Therefore, since
the North Carolina Supreme Court has not ruled in a properly presented case
raising issues of its possible penal nature and those of North Carolina General
Statutes ' 24-10.1, we are unwilling to express an unqualified opinion that the
Default Rate of interest prescribed in the Credit Agreement is enforceable.

 

3



--------------------------------------------------------------------------------

8. We do not express any opinion as to the enforceability of any provisions
contained in the Credit Agreement relating to evidentiary standards or other
standards by which the Credit Agreement are to be construed.

 

This opinion letter is delivered solely for your benefit in connection with the
Credit Agreement and, except for any Additional Bank or any Assignee which
becomes a Bank pursuant to Section 9.06(c) of the Credit Agreement, may not be
used or relied upon by any other Person or for any other purpose without our
prior written consent in each instance. Our opinions expressed herein are as of
the date hereof, and we undertake no obligation to advise you of any changes of
applicable law or any other matters that may come to our attention after the
date hereof that may affect our opinions expressed herein.

 

Very truly yours,

 

4



--------------------------------------------------------------------------------

EXHIBIT C

 

OPINION OF

DAVIS POLK & WARDWELL, SPECIAL COUNSEL

FOR THE AGENTS

 

June 30, 2004

 

To the Banks and the Administrative Agent

  Referred to Below

c/o JPMorgan Chase Bank,

as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Dear Sirs:

 

We have participated in the preparation of the Three-Year Credit Agreement (the
“Credit Agreement”) dated as of June 30, 2004 among Duke Capital LLC, a Delaware
limited liability company (the “Borrower”), the banks listed on the signature
pages thereof (the “Banks”), JPMorgan Chase Bank, as Administrative Agent (the
“Administrative Agent”), and Wachovia Bank, National Association, as Syndication
Agent, and have acted as special counsel for the Agents for the purpose of
rendering this opinion pursuant to Section 3.01(c) of the Credit Agreement.
Terms defined in the Credit Agreement are used herein as therein defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, company records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

 

Upon the basis of the foregoing, we are of the opinion that:

 

1. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes are within the Borrower’s limited liability company
powers and have been duly authorized by all necessary limited liability company
action.

 

2. The Credit Agreement constitutes a valid and binding agreement of the
Borrower and the Notes, if and when issued, constitute valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms, except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general principles of equity.

 



--------------------------------------------------------------------------------

In giving the foregoing opinion, we express no opinion as to the effect (if any)
of any law of any jurisdiction (except the State of New York) in which any Bank
is located which limits the rate of interest that such Bank may charge or
collect.

 

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by or
furnished to any other person, firm or corporation without our prior written
consent, except for Additional Banks and all Participants.

 

Very truly yours,

 

2



--------------------------------------------------------------------------------

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of             , 20     among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), [DUKE CAPITAL LLC,] BANK ONE, NA [AND OTHER ISSUING
BANK(S)], as Issuing Bank(s), and JPMORGAN CHASE BANK, as Administrative Agent
(the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Three-Year Credit Agreement dated as of June 30, 2004 among Duke Capital LLC
(the “Borrower”), the Assignor and the other Banks party thereto, as Banks, the
Administrative Agent and Wachovia Bank, National Association, as Syndication
Agent (the “Credit Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed $            ;*

 

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $             are outstanding at the date
hereof;

 

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $             are outstanding at the date hereof; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $             (the “Assigned
Amount”), together with a corresponding portion of its outstanding Loans and
Letter of Credit Liabilities, and the Assignee proposes to accept assignment of
such rights and assume the corresponding obligations from the Assignor on such
terms;*

--------------------------------------------------------------------------------

* The asterisked provisions shall be appropriately revised in the event of an
assignment after the Commitment Termination Date.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

 

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Loans made
by, and Letter of Credit Liabilities of, the Assignor outstanding at the date
hereof. Upon the execution and delivery hereof by the Assignor, the Assignee,
[the Borrower,] the Issuing Banks and the Administrative Agent, the payment of
the amounts specified in Section 3 required to be paid on the date hereof (i)
the Assignee shall, as of the date hereof, succeed to the rights and be
obligated to perform the obligations of a Bank under the Credit Agreement with a
Commitment in an amount equal to the Assigned Amount, and (ii) the Commitment of
the Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.

 

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.* It is understood
that facility and Letter of Credit fees accrued to the date hereof in respect of
the Assigned Amount are for the account of the Assignor and such fees accruing
from and including the date hereof are for the account of the Assignee. Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 

SECTION 4. Consent to Assignment. This Agreement is conditioned upon the consent
of [the Borrower,] the Issuing Banks and the Administrative Agent pursuant to
Section 9.06(c) of the Credit Agreement. The execution of this Agreement by [the
Borrower,] the Issuing Banks and the Administrative Agent is evidence of this
consent. Pursuant to Section 9.06(c) the Borrower agrees to execute and deliver
a Note, if required by the Assignee, payable to the order of the Assignee to
evidence the assignment and assumption provided for herein.

--------------------------------------------------------------------------------

* Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

2



--------------------------------------------------------------------------------

SECTION 5. Non-reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Borrower, or the
validity and enforceability of the obligations of any Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.

 

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 8. Administrative Questionnaire. Attached is an Administrative
Questionnaire duly completed by the Assignee.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR]

By:

       

Title:

 

[ASSIGNEE]

By:

       

Title:

 

[DUKE CAPITAL LLC

By:

       

Title:]

 

JPMORGAN CHASE BANK, as
Administrative Agent

By:

       

Title:

 

BANK ONE, NA, as Issuing Bank

By:

       

Title:

 

[ISSUING BANK]

By:

       

Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT E

 

EXTENSION AGREEMENT

 

JPMorgan Chase Bank, as Administrative

Agent under the Credit Agreement

referred to below

270 Park Avenue

New York, New York 10017

 

Ladies and Gentlemen:

 

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and Commitment Termination Date under the Three-Year Credit Agreement dated as
of June 30, 2004 among Duke Capital LLC, (the “Borrower”), the banks parties
thereto, JPMorgan Chase Bank, as Administrative Agent, and Wachovia Bank,
National Association, as Syndication Agent (the “Credit Agreement”) for one year
to [date to which its Commitment Termination Date is to be extended] pursuant to
Section 2.01(c) of the Credit Agreement. Terms defined in the Credit Agreement
are used herein as therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

[NAME OF BANK]

By:

       

Title:

 



--------------------------------------------------------------------------------

Agreed and Accepted:

 

DUKE CAPITAL LLC,

as Borrower

By        

Title:

 

JPMORGAN CHASE BANK,

as Administrative Agent

By        

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F

 

NOTICE OF ISSUANCE

 

Date:                     

 

To:

  JPMorgan Chase Bank, as Administrative Agent                     , as Issuing
Bank

From:

  Duke Capital LLC

Re:

  Three-Year Credit Agreement dated as of June 30, 2004 (as amended from time to
time, the “Credit Agreement”) among Duke Capital LLC (the “Borrower”), the Banks
parties thereto and JPMorgan Chase Bank, as Administrative Agent

 

The Borrower hereby gives notice pursuant to Section 2.15(c) of the Credit
Agreement that the Borrower requests the above-named Issuing Bank to issue on or
before                      a Letter of Credit containing the terms attached
hereto as Schedule I (the “Requested Letter of Credit”).

 

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

 

The Borrower hereby represents and warrants to the Issuing Bank, the
Administrative Agent and the Banks that:

 

  (a) immediately after the issuance of the Requested Letter of Credit, the sum
of the aggregate outstanding principal amount of the Loans and the aggregate
amount of Letter of Credit Liabilities will not exceed the aggregate amount of
the Commitments;

 

  (b) immediately after the issuance of the Requested Letter of Credit, no
Default shall have occurred and be continuing; and

 

  (c) the representations and warranties contained in the Credit Agreement
(except the representations and warranties set forth in Sections 4.04(c) and
4.06 of the Credit Agreement) shall be true on and as of the date of issuance of
the Requested Letter of Credit.

 

The Borrower hereby authorizes the Issuing Bank to issue the Requested Letter of
Credit with such variations from the above terms as the Issuing Bank may, in its
discretion, determine are necessary and are not materially inconsistent with
this Notice of Issuance. The opening of the Requested Letter of Credit and the
Borrower’s responsibilities with respect thereto are subject to [UCP 500]
[ISP98] as indicated above and the terms and conditions set forth in the Credit
Agreement.

 



--------------------------------------------------------------------------------

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

DUKE CAPITAL LLC

By:

   

Title:

   

 

2



--------------------------------------------------------------------------------

SCHEDULE I

Application and Agreement for

Irrevocable Standby Letter of Credit

To:                                          (“Bank”)

 

Please TYPE information in the fields below. We reserve the right to return
illegible applications for clarification.

 

Date:       

The undersigned Applicant hereby requests Bank to issue and transmit by:

¨ Overnight Carrier   ¨ Teletransmission   ¨ Mail   ¨ Other:

 

L/C No.        Explain:    

(Bank Use Only)

   an Irrevocable Standby Letter of Credit (the “Credit”) substantially as set
forth below. In issuing the Credit, Bank is expressly authorized to make such
changes from the terms herein below set forth as it, in its sole discretion, may
deem advisable.

 

Applicant (Full name & address)    Advising Bank (Designate name & address only,
if desired)       

Beneficiary (Full name & address)

 

  

Currency and amount in figures:

 

____________________________________________________

    

Currency and amount in words:

 

____________________________________________________

    

Expiration Date:

 

 

Charges: the Bank’s charges are for our account; all other banking charges are
to be paid by beneficiary.

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option
accompanied by the following documents:

         Statement, purportedly signed by the Beneficiary, reading as follows
(please state below exact wording to appear on the statement):

 

 

 

         Other Documents

 

 

 

         Special Conditions (including, if Applicant has a preference, selection
of UCP as herein defined or ISP98 as herein defined).

 

 

 

         Issue substantially in form of attached specimen. (Specimen must also
be signed by applicant.)

 

 

 

 



--------------------------------------------------------------------------------

Complete only when the Beneficiary (Foreign Bank, or other Financial
Institution) is to issue its undertaking based on this Credit.          Request
Beneficiary to issue and deliver their (specify type of undertaking)
                 in favor of                  for an amount not exceeding the
amount specified above, effective immediately relative to (specify contract
number or other pertinent reference) to expire on                 . (This date
must be at least 15 days prior to expiry date indicated above.) It is understood
that if the Credit is issued in favor of any bank or other financial or
commercial entity which has issued or is to issue an undertaking on behalf of
the Applicant of the Credit in connection with the Credit, the Applicant hereby
agrees to remain liable under this Application and Agreement in respect of the
Credit (even after its stated expiry date) until Bank is released by such bank
or entity.

 

Each Applicant signing below affirms that it has fully read and agrees to this
Application. (Note: If a bank, trust company, or other financial institution
signs as Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below.) Documents may
be forwarded to the Bank by the beneficiary, or the negotiating bank, in one
mail. Bank may forward documents to Applicant’s customhouse broker, or Applicant
if specified above, in one mail. Applicant understands and agrees that this
Credit will be subject to the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce currently in effect, and in use
by Bank (“UCP”) or to the International Standby Practices of the International
Chamber of Commerce, Publication 590 or any subsequent version currently in
effect and in use by Bank (“ISP98”).

 

          (Print or type name of Applicant)       (Print or type name of
Applicant)           (Address)       (Address)           Authorized Signature
(Title)       Authorized Signature (Title)           Authorized Signature
(Title)       Authorized Signature (Title)

Customer Contact:

     

Phone:

 

BANK USE ONLY

NOTE: Application will NOT be processed if this section is not complete.

Approved (Authorized Signature)

 

 

 

Date:

 

 

Approved (Print name and title)

 

 

 

City:

 

 

Customer SIC Code:

 

 

Borrower Default Grade:

 

 

Telephone:

 

Charge DDA#:

 

 

Fee:

 

 

RC #:

 

 

CLAS Bank #:

 

 

CLAS Obligor #:

 

Other (please explain):

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT G

 

APPROVED FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

BENEFICIARY:

 

LADIES AND GENTLEMEN:

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
                    , IN FAVOR OF [INSERT BENEFICIARY NAME], BY ORDER AND FOR
THE ACCOUNT OF DUKE CAPITAL LLC, [ON BEHALF OF [INSERT NAME OF DUKE CAPITAL
LLC’S AFFILIATE OR SUBSIDIARY],] AT SIGHT FOR UP TO                      U.S.
DOLLARS (                      UNITED STATES DOLLARS) AGAINST THE FOLLOWING
DOCUMENTS:

 

1) A BENEFICIARY’S SIGNED CERTIFICATE STATING “[DUKE CAPITAL LLC/[INSERT NAME OF
DUKE CAPITAL LLC’S AFFILIATE OR SUBSIDIARY]] IS IN DEFAULT UNDER ONE OR MORE
AGREEMENTS BETWEEN [DUKE CAPITAL LLC/[INSERT NAME OF DUKE CAPITAL LLC’S
AFFILIATE OR SUBSIDIARY]] AND [INSERT BENEFICIARY’S NAME].”

 

OR

 

2) A BENEFICIARY’S SIGNED CERTIFICATE STATING “[INSERT BENEFICIARY’S NAME] HAS
REQUESTED ALTERNATE SECURITY FROM [DUKE CAPITAL LLC/[INSERT NAME OF DUKE CAPITAL
LLC’S AFFILIATE OR SUBSIDIARY]] AND [DUKE CAPITAL LLC/[INSERT NAME OF DUKE
CAPITAL LLC’S AFFILIATE OR SUBSIDIARY]] HAS NOT PROVIDED ALTERNATE SECURITY
ACCEPTABLE TO [INSERT BENEFICIARY’S NAME] AND THIS LETTER OF CREDIT HAS LESS
THAN TWENTY DAYS UNTIL EXPIRY.”

 

AND

 

3) A DRAFT STATING THE AMOUNT TO BE DRAWN.

 

SPECIAL CONDITIONS:

 

1. PARTIAL DRAWINGS ARE PERMITTED.

 

2. DOCUMENTS MUST BE PRESENTED AT OUR COUNTER NO LATER THAN                 ,
WHICH IS THE EXPIRY DATE OF THIS STANDBY LETTER OF CREDIT.

 



--------------------------------------------------------------------------------

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
OUR OFFICE LOCATED AT                                               ON OR BEFORE
THE EXPIRY DATE OF THIS CREDIT.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, 1993 REVISION,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

 

COMMUNICATIONS WITH RESPECT TO THIS STANDBY LETTER OF CREDIT SHALL BE IN WRITING
AND SHALL BE ADDRESSED TO US AT                                         ,
SPECIFICALLY REFERRING TO THE NUMBER OF THIS STANDBY LETTER OF CREDIT.

 

VERY TRULY YOURS

[ISSUING BANK]

 

2